EXHIBIT 10.1

 

PONDVIEW PLAZA

 

LEASE

 

THIS LEASE is entered into and made as of the 26th day of March, 2004 by and
between PONDVIEW PLAZA CORPORATION, a Delaware corporation, hereinafter called
“Landlord”, and VITAL IMAGES, INC., a Minnesota corporation, hereinafter called
“Tenant”.

 

WITNESSETH:

 

Landlord, in consideration of the rents and covenants hereinafter set forth,
does hereby demise, let and lease to Tenant, and Tenant does hereby hire, take
and lease from Landlord, on the terms and conditions hereinafter set forth, the
following described space, hereinafter called the “Premises”, to have and to
hold the same, with all appurtenances, unto Tenant for the term hereinafter
specified.

 


1.                                      DESCRIPTION OF THE PREMISES


 

The “Initial Premises” shall consist of approximately 41,085 rentable square
feet of space as shown on the demising plan attached as Exhibit “A” which is
referred to as suite number 300 and consists of the entire third floor of
Pondview Plaza, 5850 Opus Parkway, in the City of Minnetonka, County of
Hennepin, State of Minnesota, (hereinafter called the “Project”), which is
located on the property legally described on Exhibit “B” attached hereto and
made a part hereof.  The Premises shall be expanded to include approximately
20,856 square feet of rentable area (the “Additional Premises”) which is located
on the second floor of the Project, as shown on Exhibit “A” attached hereto. 
The Additional Premises shall be added to and become a part of the Premises
between February 1, 2007 and July 31, 2007 on a date specified by Tenant (which
date is hereinafter referred to as the “Expansion Date”) which shall be at least
one hundred twenty (120) days prior to the date on which Tenant desires to add
the Additional Premises.  The Additional Premises shall in any event be added to
the Premises no later than July 31, 2007.  From and after the Expansion Date,
the Premises shall consist of approximately 61,941 square feet of rentable
area.  Except as provided herein to the contrary, the terms and conditions of
this Lease shall apply to the Additional Premises from and after the Expansion
Date.

 


2.                                      TERM


 

The term of this Lease (the “Term”) shall be for a period of seven (7) years and
zero (0) months, commencing February 1, 2005 (the “Commencement Date”), and
ending January 31, 2012 (the “Expiration Date”), subject to adjustment as
provided in Paragraph 6 hereof, unless this Lease shall be sooner terminated as
hereinafter provided.

 


3.                                      RENT


 

For purposes of Paragraph 3, Rent, the following definitions shall apply:

 

(i)                                     “Lease Year” shall mean the twelve-month
period beginning on the Commencement Date and each anniversary thereof.

 

(ii)                                  “Comparison Year” means the calendar year
for which a Rent Adjustment computation is being made.

 

(iii)                               “Tenant’s Proportionate Share” of Landlord’s
Operating Expenses shall initially mean the percentage determined by dividing
the rentable area of the Initial Premises (approximately 41,085 square feet) by
the total rentable area within the Project (approximately 120,478 square feet)
and is herein fixed as thirty-four and one hundred two one thousandths percent
(34.102%).  Tenant’s Proportionate Share of Landlord’s Operating Expenses shall
increase to fifty-one and four hundred thirteen one thousandths percent
(51.413%) on the Expansion Date.

 

(iv)                              “Taxes” shall mean all real estate taxes,
installments of special assessments, sewer charges, transit taxes, taxes based
upon receipt of rent and any other federal, state or local governmental charge,
general, special, ordinary or extraordinary (excluding income, franchise, or
other taxes based upon Landlord’s income or profit, unless imposed in lieu of
real estate taxes) which shall now or hereafter be levied, assessed or imposed
against the Project and be due and payable in any Lease Year.  Tenant shall be
responsible for a prorated portion of Taxes payable in the first and last Lease
Years.

 

(v)                                 “Operating Expenses” shall mean all of
Landlord’s direct costs and expenses of operation and maintenance of the Project
and the surrounding walks, driveways, parking lots and landscaped areas (within
the area described in Exhibit “B”) as determined by Landlord in accordance with
generally accepted accounting principles or other recognized accounting
practices, consistently applied, including by way of illustration and not
limitation:  Taxes (other than penalties for late payment); costs (including
attorney’s fees) incurred in connection with any good faith contest of Taxes: 
insurance premiums; personal property taxes on personal property used in the
Project; water, electrical and other utility charges other than the separately
billed electrical and other charges described in Paragraph 8 hereof; the charges
of any independent contractor who, under a contract with Landlord, or its
representatives, does any of the work of operating, maintaining or repairing of
the Project, service and other charges incurred in the operation and maintenance
of the elevators and the heating, ventilation and air conditioning system;
cleaning services; tools and supplies; landscape maintenance costs; building
security services; license and permit fees; building management fees (which
shall not exceed five percent (5%) of gross receipts from the Project); wages,
bonuses and related employee benefits payable to the on-site employees of
Landlord or its building management agent; and in general all other costs and
expenses which would, under generally accepted accounting principles, be
regarded as operating and maintenance costs and expenses, including those which
would normally be amortized over the useful life of an expenditure.  Operating
Expenses shall also include all additional direct costs and expenses of
operation and maintenance which Landlord determines that it would have paid or
incurred if the Project had Full Occupancy (Full Occupancy defined as the
greater of actual occupancy or 95%).

 

                If Landlord shall install a labor saving device, equipment or
such other improvement intended to improve the operating efficiency of any
system within the Project (such as an energy management computer system) then
Landlord may, in determining the amount of Tenant’s Rent Adjustment, add to
Operating Expenses of the Project, in each year during the useful life of such
installed device or equipment through and including the year in which the cost
of such item has been fully recovered, an amount equal to the annual
depreciation or amortization allowance of the cost of such installed device or
equipment as determined in accordance with applicable regulations of the
Internal Revenue Service or generally accepted accounting principles, provided,
however, Landlord shall be permitted to add such cost to Operating Expenses to
the extent Landlord in good faith reasonably determines that estimated Operating
Expense savings equal or exceed the cost of such item (without regard to whether
or not such savings actually occur).

 

                Tenant or its accountants shall have the right to inspect, at
reasonable times and locations and in a reasonable manner, during the sixty (60)
day period following the delivery of Landlord’s statement of Operating Expenses
for a given calendar year, such of Landlord’s books and records as pertain to
and contain information concerning such costs and

 

1

--------------------------------------------------------------------------------


 

expenses in order to verify the amounts thereof.  Unless Tenant takes written
exception to any item within sixty (60) days after the furnishing of the
statement (which shall be noted on the item as “paid in protest”), such
statement shall be considered as final and accepted by Tenant.  If Tenant shall
dispute any item or items included in the determination of Landlord’s Operating
Expenses for a given calendar year, and such dispute is not resolved by the
parties hereto within ninety (90) days after the statement for such year was
delivered to Tenant, then either party may, within thirty (30) days thereafter,
request that a firm of certified public accountants mutually selected by
Landlord and Tenant render an opinion as to whether or not the disputed item or
items may properly be included in the determination of Landlord’s Operating
Expenses of the Project for such year; and the opinion of such firm on the
matter shall be conclusive and binding upon the parties hereto.  The fees and
expenses incurred in obtaining such an opinion shall be borne by Tenant unless
Landlord’s statement contains an error of greater than three percent (3%) of
Landlord’s Operating Expenses for the Project adversely affecting Tenant.  If
Tenant shall not dispute any item or items included in the determination of
Landlord’s Operating Expenses of the Project for a given calendar year within
sixty (60) days after the statement for such year was delivered to it, Tenant
shall be deemed to have approved such statement.

 

(vi)                              “Rent Adjustment” means any amount owed by
Tenant for Operating Expenses or Taxes, or other rental increases, attributable
to costs of the Project.

 

(vii)                           “Rent Adjustment Payment” shall be, within
Landlord’s reasonable estimate from time to time, an amount paid monthly to
Landlord equal to the Rent Adjustments due for the next succeeding calendar year
or part thereof of the Lease Term.

 


(A)                                  BASE RENT.  TENANT SHALL PAY TO LANDLORD,
AT THE ADDRESS LISTED BELOW IN PARAGRAPH 26, BASE RENT FOR THE PREMISES IN THE
SUMS SPECIFIED FOR THE APPLICABLE PERIOD SET OUT BELOW:


 

PERIOD

 

BASE RENT RATE

 

ANNUAL BASE RENT

 

MONTHLY BASE RENT

 

 

 

 

 

 

 

 

 

February 1, 2005 – January 31, 2006

 

$

10.75

 

$

441,663.75

 

$

36,805.31

 

February 1, 2006 – January 31, 2007

 

11.00

 

451,935.00

 

37,661.25

 

February 1, 2007 – Expansion Date

 

11.25

 

462,206.25

 

38,517.19

 

Expansion Date – January 31, 2008

 

11.25

 

696,836.25

 

58,069.69

 

February 1, 2008 – January 31, 2009

 

11.50

 

712,321.50

 

59,360.13

 

February 1, 2009 – January 31, 2010

 

11.75

 

727,806.75

 

60,650.56

 

February 1, 2010 – January 31, 2011

 

12.00

 

743,292.00

 

61,941.00

 

February 1, 2011 – January 31, 2012

 

12.25

 

758,777.25

 

63,231.44

 

 

Base Rent shall be payable in monthly installments in advance, on or before the
first day of each and every month throughout the Term; provided, however, that
if the Commencement Date shall be a day other than the first day of a calendar
month or the Expiration Date shall be a day other than the last day of a
calendar month, the Base Rent installment for such first or last fractional
month shall be pro-rated accordingly.  Tenant’s obligation to pay Base Rent is a
separate and independent covenant and obligation.  Tenant shall pay all Base
Rent and other sums of money as shall become due from and payable by Tenant to
Landlord under this Lease at the times and in the manner provided herein,
without abatement and without notice, demand, set-off or counterclaim, except as
otherwise provided herein.

 

Tenant shall pay throughout the term of this Lease as Additional Rent the
following Rent Adjustments:

 


(B)                                 TAXES AND OPERATING EXPENSES.  TENANT SHALL
PAY AS RENT ADJUSTMENT TENANT’S PROPORTIONATE SHARE OF ALL TAXES AND OPERATING
EXPENSES.


 


(C)                                  ADJUSTMENTS FOR TAXES AND OPERATING
EXPENSES.  TENANT’S PROPORTIONATE SHARE OF TAXES AND OPERATING EXPENSES FOR EACH
COMPARISON YEAR SHALL BE ESTIMATED ANNUALLY BY LANDLORD.  TENANT SHALL PAY
LANDLORD EACH MONTH, AT THE SAME TIME AS THE BASE RENT PAYMENT IS DUE, AN AMOUNT
EQUAL TO ONE-TWELFTH (1/12) OF SAID ANNUAL ESTIMATE AS RENT ADJUSTMENT PAYMENT. 
IF TAXES OR THE COST OF UTILITY OR JANITORIAL SERVICES INCREASE DURING A
CALENDAR YEAR, LANDLORD MAY INCREASE THE AMOUNT PAID AS RENT ADJUSTMENT PAYMENT
DURING SUCH YEAR BY GIVING TENANT WRITTEN NOTICE TO THAT EFFECT.  AS SOON AS
REASONABLY FEASIBLE AFTER THE END OF EACH CALENDAR YEAR AND, IN ANY EVENT, ON OR
BEFORE THE FOLLOWING MAY 1 (BUT SUBJECT TO DELAYS BEYOND LANDLORD’S REASONABLE
CONTROL), LANDLORD SHALL PREPARE AND DELIVER TO TENANT A STATEMENT SHOWING
TENANT’S ACTUAL RENT ADJUSTMENT.  WITHIN THIRTY (30) DAYS AFTER SERVICE OF THE
AFOREMENTIONED STATEMENT, TENANT SHALL PAY TO LANDLORD, OR LANDLORD SHALL PAY TO
TENANT (IN THE CASE OF THE LAST LEASE YEAR) OR CREDIT AGAINST THE NEXT RENT
PAYMENT OR PAYMENTS DUE FROM TENANT, AS THE CASE MAY BE, THE DIFFERENCE BETWEEN
TENANT’S ACTUAL RENT ADJUSTMENT FOR THE PRECEDING CALENDAR YEAR AND THE RENT
ADJUSTMENT PAYMENT PAID BY TENANT DURING SUCH YEAR.  IF THIS LEASE SHALL
COMMENCE, EXPIRE OR BE TERMINATED ON ANY DATE OTHER THAN THE LAST DAY OF A
CALENDAR YEAR, THEN TENANT’S PROPORTIONATE SHARE OF OPERATING EXPENSES FOR SUCH
PARTIAL CALENDAR YEAR SHALL BE PRO-RATED ON THE BASIS OF THE NUMBER OF DAYS
DURING THE YEAR THIS LEASE WAS IN EFFECT IN RELATION TO THE TOTAL NUMBER OF DAYS
IN SUCH YEAR.  WITHOUT LIMITATION ON OTHER OBLIGATIONS OF TENANT WHICH SHALL
SURVIVE THE EXPIRATION OF THE TERM, THE OBLIGATIONS OF TENANT TO PAY RENT
ADJUSTMENT SHALL SURVIVE THE EXPIRATION OF THE TERM.


 


(D)                                 NET LEASE.  LANDLORD AND TENANT INTEND THAT
THIS LEASE SHALL BE DEEMED AND CONSTRUED TO BE A “NET LEASE” AND BASE RENT, RENT
ADJUSTMENT PAYMENTS AND ALL OTHER CHARGES, COSTS AND SUMS TO BE PAID BY TENANT
HEREUNDER SHALL BE PAID TO LANDLORD ABSOLUTELY NET AND WITHOUT ANY CHARGES,
ASSESSMENTS, IMPOSITIONS, EXPENSES OR DEDUCTIONS OF ANY KIND OR NATURE
WHATSOEVER.


 


(E)                                  SERVICE CHARGE.  TENANT’S FAILURE TO MAKE
ANY MONETARY PAYMENT REQUIRED OF TENANT HEREUNDER WITHIN FIVE (5) BUSINESS DAYS
OF THE DUE DATE THEREFORE SHALL RESULT IN THE IMPOSITION OF A SERVICE CHARGE FOR
SUCH LATE PAYMENT IN THE AMOUNT OF TEN PERCENT (10%) OF THE AMOUNT DUE.  IN
ADDITION, ANY SUM NOT PAID WITHIN THIRTY (30) DAYS OF THE DUE DATE THEREFORE
SHALL BEAR INTEREST AT A RATE EQUAL TO THE GREATER OF EIGHTEEN PERCENT (18%) OR
THE PRIME RATE PLUS TWO PERCENT (2%) PER ANNUM (OR SUCH LESSER PERCENTAGE AS MAY
BE THE MAXIMUM AMOUNT PERMITTED BY LAW) FROM THE FIRST DAY OF THE FIRST MONTH
FOLLOWING THE DATE DUE UNTIL PAID.


 


4.                                      SECURITY DEPOSIT


 


                (A)                                  LANDLORD INITIALLY WAIVES
THE REQUIREMENT THAT TENANT PAY A SECURITY DEPOSIT TO LANDLORD.  IF AT ANY TIME
DURING THE TERM, TENANT FAILS TO PAY ANY INSTALLMENT OF RENT OR ANY OTHER
CHARGES REQUIRED TO BE PAID TO LANDLORD HEREUNDER AND SUCH FAILURE CONTINUES
BEYOND THE PERIOD GIVEN TO CURE SUCH DEFAULT AS SET FORTH IN PARAGRAPH 19(A)
HEREOF, LANDLORD MAY BY NOTICE TO TENANT REQUIRE THE IMMEDIATE DEPOSIT AS A
SECURITY DEPOSIT OF A SUM EQUAL TO ONE (1) MONTH OF THE THEN GROSS RENT FOR THE
PREMISES (THE “SECURITY DEPOSIT”).  SUCH DEPOSIT SHALL BE HELD AS SECURITY FOR
THE PERFORMANCE AND OBSERVANCE BY TENANT OF ALL OF ITS OBLIGATIONS UNDER THE
TERMS, CONDITIONS AND COVENANTS OF THIS LEASE THROUGHOUT THE TERM OF THIS
LEASE.  IF TENANT PERFORMS AND OBSERVES ALL OF THE TERMS, CONDITIONS AND
COVENANTS OF THIS LEASE WHICH ARE REQUIRED TO BE PERFORMED AND OBSERVED BY IT,
LANDLORD SHALL RETURN THE SECURITY DEPOSIT, OR BALANCE THEREOF THEN HELD BY
LANDLORD, TO TENANT (WITHIN THIRTY (30) DAYS) AFTER THE EXPIRATION DATE OR AFTER
TENANT SURRENDERS POSSESSION OF THE PREMISES, WHICHEVER IS LATER.  IN THE EVENT
OF A DEFAULT BY TENANT IN THE PAYMENT OF RENT OR THE PERFORMANCE OR OBSERVANCE
OF ANY OF THE OTHER TERMS, CONDITIONS OR COVENANTS OF THIS LEASE WHICH DEFAULT
CONTINUES BEYOND ANY APPLICABLE GRACE, NOTICE AND/OR CURE PERIOD AVAILABLE TO
TENANT HEREUNDER, THEN LANDLORD MAY, AT ITS OPTION AND AFTER NOTICE, APPLY ALL
OR ANY PART OF THE SECURITY DEPOSIT IN PAYMENT OF SUCH RENT OR TO CURE ANY OTHER
SUCH DEFAULT; AND IF LANDLORD DOES SO, TENANT SHALL, UPON REQUEST, DEPOSIT WITH
LANDLORD THE AMOUNT SO APPLIED SO THAT LANDLORD WILL HAVE ON HAND AT ALL TIMES
THROUGHOUT THE TERM OF THIS LEASE THE FULL AMOUNT OF THE SECURITY DEPOSIT. 
LANDLORD SHALL NOT BE REQUIRED TO HOLD THE SECURITY DEPOSIT AS A SEPARATE
ACCOUNT, BUT MAY COMMINGLE IT WITH LANDLORD’S OTHER FUNDS.  THE USE, APPLICATION
OR RETENTION OF THE SECURITY DEPOSIT OR ANY PORTION THEREOF BY LANDLORD SHALL
NOT PREVENT LANDLORD FROM EXERCISING ANY OTHER RIGHT OR REMEDY PROVIDED BY THIS
LEASE OR BY LAW (IT BEING INTENDED THAT LANDLORD

 

2

--------------------------------------------------------------------------------


 

shall not first be required to proceed against the Security Deposit) and shall
not operate as a limitation on any recovery to which Landlord may otherwise be
entitled.


 


(B)                                 IN THE EVENT OF A SALE OR ANY OTHER TRANSFER
OF THE PROJECT, LANDLORD SHALL HAVE THE RIGHT TO TRANSFER THE SECURITY DEPOSIT
TO ITS PURCHASER AND LANDLORD SHALL THEREUPON BE RELEASED BY TENANT FROM ALL
RESPONSIBILITY FOR THE RETURN OF SUCH DEPOSIT; AND TENANT AGREES TO LOOK SOLELY
TO SUCH PURCHASER FOR THE RETURN OF SUCH DEPOSIT.  IN THE EVENT OF AN ASSIGNMENT
OF THIS LEASE, THE SECURITY DEPOSIT SHALL BE DEEMED TO BE HELD BY LANDLORD AS A
DEPOSIT MADE BY THE ASSIGNEE, AND LANDLORD SHALL HAVE NO FURTHER RESPONSIBILITY
FOR THE RETURN OF SUCH DEPOSIT TO THE ASSIGNOR.


 


5.                                      TENANT FINISH IMPROVEMENTS


 

Landlord shall construct certain tenant finish improvements to the Initial
Premises in accordance with the schematic drawings and specifications attached
to this Lease, made a part hereof and marked Exhibit “C” and the Work Letter
attached to this Lease, made a part hereof and marked Exhibit “F”.  Landlord
shall also construct tenant finish improvements for the Additional Premises in
accordance with schematic drawings and specifications to be agreed to by
Landlord and Tenant and attached to this Lease as Exhibit “C-1” and the Work
Letter.

 


6.                                      DELIVERY OF POSSESSION; ADJUSTMENT OF
TERM


 


(A)                                  EARLY DELIVERY OF POSSESSION.  LANDLORD
EXPECTS THAT IT WILL HAVE THE TENANT FINISH IMPROVEMENTS COMPLETED AND THE
INITIAL PREMISES READY FOR OCCUPANCY ON OR BEFORE THE COMMENCEMENT DATE.  TENANT
SHALL HAVE ACCESS TO THE INITIAL PREMISES THREE (3) WEEKS PRIOR TO THE
COMMENCEMENT DATE FOR THE LIMITED PURPOSE OF INSTALLING FURNITURE, FIXTURES AND
CABLING.  ANY SUCH OCCUPANCY BY TENANT PRIOR TO THE COMMENCEMENT DATE SHALL BE
SUBJECT TO ALL OF THE TERMS, CONDITIONS AND COVENANTS OF THIS LEASE OTHER THAN
THE TERM AND THE OBLIGATION TO PAY RENT AS PROVIDED IN PARAGRAPHS 2 AND 3
HEREOF.  IN SUCH EVENT, TENANT SHALL NOT BE OBLIGATED TO PAY BASE RENT OR THE
RENT ADJUSTMENT FOR THE PERIOD BETWEEN SUCH DATE AND THE COMMENCEMENT DATE.


 


(B)                                 LATE DELIVERY OF POSSESSION.  IF LANDLORD
DETERMINES THAT IT WILL BE UNABLE TO SUBSTANTIALLY TO COMPLETE THE TENANT FINISH
IMPROVEMENTS AND HAVE THE INITIAL PREMISES READY FOR OCCUPANCY BY THE
COMMENCEMENT DATE FOR DELAYS CAUSED BY LANDLORD OR LANDLORD’S CONTRACTOR,
LANDLORD SHALL GIVE TENANT WRITTEN NOTICE TO THAT EFFECT, AND THEREAFTER THE
COMMENCEMENT DATE SHALL BE POSTPONED TO THE EARLIER OF (I) THE DATE UPON WHICH
LANDLORD TENDERS POSSESSION OF THE INITIAL PREMISES OR (II) THE THIRTIETH (30TH)
DAY AFTER LANDLORD SHALL HAVE NOTIFIED TENANT IN WRITING OF THE DATE THE INITIAL
PREMISES WILL BE READY FOR OCCUPANCY.  IN THE EVENT OF SUCH POSTPONEMENT, THE
TERM OF THIS LEASE SHALL REMAIN THE SAME, BUT THE EXPIRATION DATE SHALL BE
EXTENDED FOR THE SAME NUMBER OF DAYS THE COMMENCEMENT DATE WAS POSTPONED;
TENANT’S OBLIGATION TO PAY RENT SHALL BE POSTPONED FOR A LIKE NUMBER OF DAYS,
AND LANDLORD SHALL NOT BE LIABLE TO TENANT FOR ANY LOSS OR DAMAGE RESULTING FROM
LANDLORD’S DELAY IN DELIVERING POSSESSION OF THE INITIAL PREMISES TO TENANT. 
SHOULD THE COMPLETION DATE BE DELAYED BY CAUSE OF TENANT, THEN THE COMMENCEMENT
DATE SHALL REMAIN AS IF THERE WERE NO DELAY IN COMPLETION.  IF LANDLORD IS
UNABLE TO SUBSTANTIALLY COMPLETE THE TENANT FINISH IMPROVEMENTS AND DELIVER THE
INITIAL PREMISES TO TENANT FOR OCCUPANCY WITHIN NINETY (90) DAYS AFTER THE
SCHEDULED COMMENCEMENT DATE SET FORTH IN PARAGRAPH 2 ABOVE AND IF SUCH FAILURE
IS NOT ATTRIBUTABLE TO CAUSES BEYOND LANDLORD’S REASONABLE CONTROL OR TO A
“TENANT DELAY” (AS SUCH TERM IS DEFINED IN PARAGRAPH 3 OF THE WORK LETTER),
TENANT SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE BY GIVING WRITTEN NOTICE
THEREOF TO LANDLORD WITH SUCH TERMINATION TO BE EFFECTIVE ON A DATE WHICH IS
THIRTY (30) DAYS AFTER RECEIPT BY LANDLORD OF TENANT’S NOTICE BUT ONLY IF
LANDLORD IS UNABLE, WITHIN SUCH THIRTY (30) DAY PERIOD, TO SUBSTANTIALLY
COMPLETE THE TENANT FINISH IMPROVEMENTS AND DELIVER THE INITIAL PREMISES TO
TENANT FOR OCCUPANCY.


 


(C)                                  TENANT’S ACCEPTANCE OF THE PREMISES.  UPON
DELIVERY OF POSSESSION OF THE INITIAL PREMISES AND THE ADDITIONAL PREMISES TO
TENANT AS HEREINBEFORE PROVIDED, TENANT SHALL GIVE LANDLORD AN ESTOPPEL LETTER,
IN THE FORM ATTACHED TO THIS LEASE, MADE A PART HEREOF AND MARKED EXHIBIT “E”,
SIGNED BY AN OFFICER OR PRINCIPAL OF TENANT ACKNOWLEDGING (I) THE ORIGINAL OR
REVISED COMMENCEMENT DATE AND EXPIRATION DATE OF THIS LEASE, AND (II) THAT
TENANT HAS ACCEPTED THE APPLICABLE PORTION OF THE PREMISES FOR OCCUPANCY AND
THAT THE CONDITION OF SUCH SPACE, INCLUDING THE TENANT FINISH IMPROVEMENTS
CONSTRUCTED THEREON, AND THAT THE PROJECT WAS AT THE TIME SATISFACTORY AND IN
CONFORMITY WITH THE PROVISIONS OF THIS LEASE IN ALL RESPECTS, EXCEPT FOR ANY
LATENT DEFECTS OR PUNCHLIST ITEMS AS TO WHICH TENANT SHALL GIVE WRITTEN NOTICE
TO LANDLORD WITHIN THIRTY (30) DAYS AFTER LANDLORD HAS DELIVERED POSSESSION OF
THE APPLICABLE PREMISES.  LANDLORD SHALL AS PROMPTLY THEREAFTER AS IS REASONABLY
POSSIBLE CORRECT ALL SUCH DEFECTS AND, SUBJECT TO UNAVOIDABLE DELAYS, LANDLORD
SHALL COMPLETE CORRECTION OF SUCH DEFECTS WITHIN NINETY (90) DAYS AFTER RECEIPT
OF TENANT’S NOTICE.  TENANT’S ESTOPPEL LETTER, FULLY EXECUTED, SHALL BE ATTACHED
TO AND MADE A PART OF THIS EXECUTED LEASE.  A CERTIFICATE SIGNED BY LANDLORD’S
ARCHITECT STATING THAT SUCH IMPROVEMENTS WERE SUBSTANTIALLY COMPLETED IN
ACCORDANCE WITH SUCH PLANS AND SPECIFICATIONS SHALL BE CONCLUSIVE AND BINDING
UPON TENANT, SUBJECT TO CORRECTION BY LANDLORD OF LATENT DEFECTS AND PUNCHLIST
ITEMS IDENTIFIED IN TENANT’S NOTICE.


 


7.                                      USE OF THE PREMISES


 


(A)                                  SPECIFIC USE.  THE PREMISES SHALL BE
OCCUPIED AND USED EXCLUSIVELY FOR GENERAL OFFICE PURPOSES AND FOR LEGAL PURPOSES
INCIDENTAL THERETO, AND SHALL NOT BE USED FOR ANY OTHER PURPOSE.


 


(B)                                 COVENANTS REGARDING USE.  IN CONNECTION WITH
ITS USE OF THE PREMISES, TENANT AGREES TO DO THE FOLLOWING:


 


(I)                                     TENANT SHALL USE THE PREMISES AND
CONDUCT ITS BUSINESS THEREON IN A SAFE, CAREFUL, REPUTABLE AND LAWFUL MANNER;
SHALL KEEP AND MAINTAIN THE PREMISES IN AS GOOD A CONDITION AS THEY WERE WHEN
TENANT FIRST TOOK POSSESSION THEREOF, REASONABLE WEAR AND TEAR EXCEPTED, AND
SHALL MAKE ALL NECESSARY REPAIRS TO THE PREMISES OTHER THAN THOSE WHICH LANDLORD
IS OBLIGATED TO MAKE AS PROVIDED ELSEWHERE HEREIN.


 


(II)                                  TENANT SHALL NOT COMMIT, NOR ALLOW TO BE
COMMITTED, IN, ON OR ABOUT THE PREMISES OR THE PROJECT, ANY ACT OF WASTE,
INCLUDING ANY ACT WHICH MIGHT DEFACE, DAMAGE OR DESTROY THE PROJECT OR ANY PART
THEREOF; USE OR PERMIT TO BE USED ON THE PREMISES ANY HAZARDOUS SUBSTANCE,
EQUIPMENT OR OTHER THING WHICH MIGHT CAUSE INJURY TO PERSON OR PROPERTY OR
INCREASE THE DANGER OF FIRE OR OTHER CASUALTY IN, ON OR ABOUT THE PREMISES;
PERMIT ANY OBJECTIONABLE OR OFFENSIVE NOISE OR ODORS TO BE EMITTED FROM THE
PREMISES; OR DO ANYTHING, OR PERMIT ANYTHING TO BE DONE, WHICH WOULD, IN
LANDLORD’S REASONABLE OPINION, DISTURB OTHER TENANTS OCCUPYING LEASED SPACE IN
THE PROJECT.


 


(III)                               TENANT SHALL NOT OVERLOAD THE FLOORS OF THE
PREMISES BEYOND THEIR DESIGNED WEIGHT-BEARING CAPACITY.  LANDLORD RESERVES THE
RIGHT TO DIRECT THE POSITIONING OF ALL HEAVY EQUIPMENT, FURNITURE AND FIXTURES
WHICH TENANT DESIRES TO PLACE IN THE PREMISES SO AS TO DISTRIBUTE PROPERLY THE
WEIGHT THEREOF, AND TO REQUIRE THE REMOVAL OF ANY EQUIPMENT OR FURNITURE WHICH
EXCEEDS THE WEIGHT LIMIT SPECIFIED HEREIN.  TENANT SHALL PROVIDE LANDLORD WITH
SPECIFICATIONS OF ALL HEAVY EQUIPMENT, FURNITURE AND FIXTURES DURING THE SPACE
PLANNING AND DESIGN PROCESS.


 


                (IV)                              TENANT SHALL NOT USE THE
PREMISES, NOR ALLOW THE PREMISES TO BE USED, FOR ANY PURPOSE OR IN ANY MANNER
WHICH WOULD, IN LANDLORD’S REASONABLE OPINION, INVALIDATE ANY POLICY OF
INSURANCE NOW OR HEREAFTER CARRIED ON THE PROJECT OR INCREASE THE RATE OF
PREMIUMS PAYABLE ON ANY SUCH INSURANCE POLICY.  SHOULD TENANT FAIL TO COMPLY
WITH THIS COVENANT, LANDLORD MAY, AT ITS OPTION, REQUIRE TENANT TO STOP ENGAGING
IN SUCH ACTIVITY OR TO REIMBURSE LANDLORD AS ADDITIONAL RENT FOR ANY INCREASE IN
PREMIUMS CHARGED DURING THE TERM OF THIS LEASE ON THE INSURANCE CARRIED BY
LANDLORD ON THE PREMISES AND ATTRIBUTABLE TO THE USE BEING MADE OF THE PREMISES
BY TENANT.


 


(V)                                 TENANT SHALL USE THE PREMISES AND CONDUCT
ITS BUSINESS THEREON IN A MANNER WHICH IS DESIGNED TO PREVENT UNUSUAL MOISTURE
CONDITIONS OR MOLD GROWTH PARTICULARLY IN KITCHEN AREAS, JANITOR CLOSETS,
BATHROOMS, BREAKROOMS AND AROUND OUTSIDE WALLS.  TENANT SHALL USE GOOD
HOUSEKEEPING AND VENTILATION PRACTICES FOR MOISTURE CONTROL AND MOLD PREVENTION
AND IN PARTICULAR, TENANT SHALL NOT BLOCK OR INHIBIT THE FLOW OF RETURN OR
MAKE-UP AIR INTO THE HVAC SYSTEM.    TENANT SHALL IMMEDIATELY NOTIFY LANDLORD
AND LANDLORD’S BUILDING MANGER IF TENANT OBSERVES ANY MOLD, MILDEW OR MOISTURE
CONDITIONS FROM ANY SOURCES

 

3

--------------------------------------------------------------------------------


 


(INCLUDING LEAKS) AND SHALL ALLOW LANDLORD AND ITS BUILDING MANAGER TO INSPECT
THE PREMISES, MAKE RECOMMENDATIONS TO TENANT FOR CURATIVE ACTION AND/OR TAKE
APPROPRIATE CORRECTIVE ACTION.


 


(C)                                  COMPLIANCE WITH LAWS.  TENANT SHALL NOT USE
OR PERMIT THE USE OF ANY PART OF THE PREMISES FOR ANY PURPOSE PROHIBITED BY
LAW.  TENANT SHALL, AT TENANT’S SOLE EXPENSE, COMPLY WITH ALL LAWS, STATUTES,
ORDINANCES, RULES, REGULATIONS AND ORDERS OF ANY FEDERAL, STATE, MUNICIPAL OR
OTHER GOVERNMENTAL AGENCY THEREOF HAVING JURISDICTION OVER AND RELATING TO THE
USE, CONDITION AND OCCUPANCY OF THE PREMISES, EXCEPT THAT AFTER COMPLETION OF
CONSTRUCTION OF THE TENANT FINISH IMPROVEMENTS, TENANT SHALL NOT BE RESPONSIBLE
FOR OR REQUIRED TO MAKE STRUCTURAL REPAIRS TO THE PROJECT OR THE PREMISES
UNLESS, IN THE CASE OF THE LATTER, THEY ARE OCCASIONED BY ITS OWN PARTICULAR USE
OF THE PREMISES OR NEGLIGENCE.


 


(D)                                 COMPLIANCE WITH PROJECT RULES AND
REGULATIONS.  RULES AND REGULATIONS GOVERNING THE USE AND OCCUPANCY OF THE
PREMISES AND ALL OTHER LEASED SPACE IN THE PROJECT HAVE BEEN ADOPTED BY LANDLORD
FOR THE MUTUAL BENEFIT AND PROTECTION OF ALL TENANTS IN THE PROJECT.  TENANT
SHALL COMPLY WITH AND CONFORM TO THE RULES AND REGULATIONS CURRENTLY IN EFFECT,
WHICH ARE ATTACHED TO THIS LEASE, MADE A PART HEREOF AND MARKED EXHIBIT “D”. 
LANDLORD SHALL HAVE THE RIGHT TO CHANGE SUCH RULES AND REGULATIONS OR TO MAKE
NEW RULES AND REGULATIONS FROM TIME TO TIME IN ANY MANNER THAT IT DEEMS
NECESSARY OR DESIRABLE IN ORDER TO INSURE THE SAFETY, CARE AND CLEANLINESS OF
THE PROJECT AND THE PRESERVATION OF ORDER THEREIN SO LONG AS ANY SUCH CHANGES OR
NEW RULES ARE UNIFORMLY APPLIED TO ALL TENANTS OF THE PROJECT.  ANY SUCH
AMENDMENTS TO THE RULES AND REGULATIONS SHALL BE SET FORTH IN WRITING AND SHALL
BE GIVEN TO TENANT, WHO SHALL THEREAFTER COMPLY WITH AND CONFORM TO THE SAME.


 


(E)                                  COMPLIANCE WITH ZONING.  TENANT KNOWS THE
CHARACTER OF ITS OPERATION IN THE PREMISES AND THAT APPLICABLE ZONING ORDINANCES
AND REGULATIONS ARE OF PUBLIC RECORD. TENANT SHALL HAVE SOLE RESPONSIBILITY FOR
ITS COMPLIANCE THEREWITH, AND TENANT’S INABILITY SO TO COMPLY SHALL NOT BE CAUSE
FOR TENANT TO TERMINATE THIS LEASE.


 


8.                                      UTILITIES AND OTHER BUILDING SERVICES


 


(A)                                  SERVICES TO BE PROVIDED.  LANDLORD SHALL
FURNISH TENANT, BETWEEN THE HOURS OF 7:00 A.M. AND 6:00 P.M. ON MONDAY THROUGH
FRIDAY AND 8:00 A.M. AND NOON ON SATURDAY OF EACH WEEK EXCEPT ON LEGAL HOLIDAYS
AND EXCEPT AS NOTED BELOW, WITH THE FOLLOWING UTILITIES AND OTHER BUILDING
SERVICES TO THE EXTENT REASONABLY NECESSARY FOR TENANT’S COMFORTABLE USE AND
OCCUPANCY OF THE PREMISES FOR GENERAL OFFICE USE OR AS MAY BE REQUIRED BY LAW OR
DIRECTED BY GOVERNMENTAL AUTHORITY:


 


(I)                                     HEATING, VENTILATION AND AIR
CONDITIONING;


 


(II)                                  ELECTRICITY FOR LIGHTING AND OPERATING
BUSINESS MACHINES AND EQUIPMENT IN THE PREMISES AND THE COMMON AREAS AND
FACILITIES OF THE PROJECT;


 


(III)                               WATER FOR LAVATORY AND DRINKING PURPOSES;


 


(IV)                              AUTOMATIC ELEVATOR SERVICE;


 


(V)                                 CLEANING AND JANITORIAL SERVICE, INCLUDING
THE SUPPLYING AND INSTALLING OF PAPER TOWELS, TOILET TISSUE AND SOAP IN COMMON
WASHROOMS ON MONDAY THROUGH FRIDAY OF EACH WEEK EXCEPT LEGAL HOLIDAYS;


 


(VI)                              WASHING OF INTERIOR AND EXTERIOR WINDOWS AT
INTERVALS REASONABLY ESTABLISHED BY LANDLORD;


 


(VII)                           REPLACEMENT OF ALL LAMPS, BULBS, STARTERS AND
BALLASTS USED IN COMMON AREAS OF THE PROJECT;


 


(VIII)                        CLEANING AND MAINTENANCE OF THE COMMON AREAS AND
FACILITIES OF THE PROJECT AND THE WALKS, DRIVEWAYS, PARKING LOTS AND LANDSCAPED
AREAS ADJACENT TO THE PROJECT, INCLUDING THE REMOVAL OF RUBBISH AND SNOW; AND


 


(IX)                                REPAIR AND MAINTENANCE OF THE PROJECT AND
CERTAIN SYSTEMS WITHIN THE PREMISES TO THE EXTENT SPECIFIED IN PARAGRAPH 11(A)
HEREOF.


 


THE SERVICES LISTED IN SUBPARAGRAPHS (A)(I), (II), (III) AND (IV) SHALL, SUBJECT
TO TEMPORARY INTERRUPTIONS NECESSARY IN ORDER TO MAINTAIN AND REPAIR SUCH
SERVICES, BE AVAILABLE ON A TWENTY-FOUR (24) HOURS PER DAY, SEVEN (7) DAYS PER
WEEK BASIS PROVIDED THAT HVAC SHALL BE AVAILABLE SUBJECT TO LANDLORD’S
TEMPERATURE SETBACK POINTS AS THE SAME MAY BE ADJUSTED FROM TIME TO TIME.


 


(B)                                 ADDITIONAL SERVICES.  IF TENANT REQUESTS ANY
OTHER UTILITIES OR BUILDING SERVICES IN ADDITION TO THOSE IDENTIFIED ABOVE OR
ANY OF THE ABOVE UTILITIES OR BUILDING SERVICES IN FREQUENCY, SCOPE, QUALITY OR
QUANTITIES GREATER THAN THAT WHICH LANDLORD REASONABLY DETERMINES ARE NORMALLY
REQUIRED BY OTHER TENANTS IN THE PROJECT FOR GENERAL OFFICE USE, THEN LANDLORD
SHALL USE REASONABLE EFFORTS TO ATTEMPT TO FURNISH TENANT WITH SUCH ADDITIONAL
UTILITIES OR BUILDING SERVICES.  IN THE EVENT LANDLORD IS ABLE TO AND DOES
FURNISH SUCH ADDITIONAL UTILITIES OR BUILDING SERVICES, THE COST THEREOF SHALL
BE BORNE BY TENANT, WHO SHALL REIMBURSE LANDLORD MONTHLY FOR THE SAME AS
PROVIDED IN PARAGRAPH 8(D) HEREOF.


 

If any lights, machines or equipment (including but not limited to computers)
used by Tenant in the Premises materially affect the temperature otherwise
maintained by the Project’s air conditioning system, Landlord shall have the
right to install any machinery or equipment which Landlord considers reasonably
necessary in order to restore the temperature balance between the Premises and
rest of the Project, including that which modifies the Project’s air
conditioning system.  All costs expended by Landlord to install any such
machinery and equipment and any additional cost of operation and maintenance
occasioned thereby shall be borne by Tenant, who shall reimburse Landlord for
the same as provided in Paragraph 8(d) hereof.

 

Tenant shall not install nor connect any electrical machinery or equipment other
than the business machines and equipment typically used for general office use
by tenants in office buildings comparable to the Project (a personal computer
being an example of such a typical electrical equipment) nor any water-cooled
machinery or equipment without Landlord’s prior written consent.  If Landlord
determines that the machinery or equipment to be so installed or connected
exceeds the designed load capacity of the Project’s electrical system or is in
any way incompatible therewith will materially affect utility costs, then
Landlord shall have the right, as a condition to granting its consent, to make
such modifications to any utility system or other parts of the Project or the
Premises, or to require Tenant to make such modifications to the equipment to be
installed or connected, as Landlord considers to be reasonably necessary before
such equipment may be so installed or connected.  The cost of any such
modifications shall be borne by Tenant, who shall reimburse Landlord for the
same (or any portion thereof paid by Landlord) as provided in Paragraph 8(d)
hereof.

 


                (C)                                  INTERRUPTION OF SERVICES. 
TENANT UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT ANY ONE OR MORE OF THE
UTILITIES OR OTHER BUILDING SERVICES IDENTIFIED ABOVE MAY BE INTERRUPTED BY
REASON OF ACCIDENT, EMERGENCY OR OTHER CAUSES BEYOND LANDLORD’S CONTROL, OR MAY
BE DISCONTINUED OR DIMINISHED TEMPORARILY BY LANDLORD OR OTHER PERSONS UNTIL
CERTAIN REPAIRS, ALTERATIONS OR IMPROVEMENTS CAN BE MADE; THAT LANDLORD DOES NOT
REPRESENT OR WARRANT THE UNINTERRUPTED AVAILABILITY OF SUCH UTILITIES OR
BUILDING SERVICES; AND THAT ANY SUCH INTERRUPTION SHALL NOT BE DEEMED AN
EVICTION OR DISTURBANCE OF TENANT’S RIGHT TO POSSESSION, OCCUPANCY AND USE OF
THE PREMISES OR ANY PART THEREOF, OR RENDER LANDLORD LIABLE TO TENANT IN DAMAGES
BY ABATEMENT OF RENT OR OTHERWISE, OR RELIEVE TENANT FROM THE OBLIGATION TO
PERFORM ITS COVENANTS UNDER THIS LEASE, PROVIDED, HOWEVER, THAT IF THE SERVICES
DESCRIBED IN PARAGRAPH 8(A) ARE INTERRUPTED, SUCH INTERRUPTION CONTINUES FOR
MORE THAN THREE (3) CONSECUTIVE BUSINESS DAYS AND RESTORATION OF SUCH SERVICES
IS REASONABLY WITHIN LANDLORD’S CONTROL, TENANT MAY, TO THE EXTENT THE PREMISES
ARE RENDERED UNTENANTABLE, ABATE PAYMENT OF BASE RENT AND RENT ADJUSTMENT
PAYMENT FROM THE TIME OF INTERRUPTION UNTIL SUCH SERVICES ARE RESTORED. 
LANDLORD SHALL USE COMMERCIALLY REASONABLE EFFORTS NOT TO INTERRUPT UTILITY
SERVICES DURING NORMAL BUSINESS HOURS AND, TO THE EXTENT REASONABLY POSSIBLE,
PERFORM REPAIRS TO SUCH SERVICES AFTER NORMAL BUSINESS HOURS IF INTERRUPTION
WOULD MATERIALLY AND ADVERSELY AFFECT TENANT’S ABILITY TO DO BUSINESS IN THE
PREMISES.


 


(D)                                 PAYMENT FOR UTILITIES AND BUILDING
SERVICES.  THE COST OF ADDITIONAL UTILITIES AND OTHER BUILDING SERVICES
FURNISHED BY LANDLORD AT THE REQUEST OF TENANT OR AS A RESULT OF TENANT’S
ACTIVITIES AS PROVIDED IN PARAGRAPH 8(B) HEREOF SHALL BE BORNE BY TENANT, WHO
SHALL BE SEPARATELY BILLED THEREFORE AND WHO SHALL REIMBURSE AND PAY LANDLORD
MONTHLY FOR THE SAME AS ADDITIONAL RENT, AT THE

 

4

--------------------------------------------------------------------------------


 

same time the next monthly installment of Base Rent and other additional rent is
due.  Tenant agrees to give reasonable advance notice, in writing, to Landlord
of its request for additional services.  The cost of additional utilities
including after-hours HVAC shall be billed to Tenant at Landlord’s actual cost.


 


(E)                                  ENERGY CONSERVATION.  NOTWITHSTANDING
ANYTHING TO CONTRARY IN THIS PARAGRAPH 8 OR ELSEWHERE IN THIS LEASE, LANDLORD
SHALL HAVE THE RIGHT TO INSTITUTE SUCH POLICIES, PROGRAMS AND MEASURES AS MAY BE
NECESSARY OR DESIRABLE, IN LANDLORD’S REASONABLE DISCRETION, FOR THE
CONSERVATION AND/OR PRESERVATION OF ENERGY RELATED SERVICES, OR AS MAY BE
REQUIRED TO COMPLY WITH ANY APPLICABLE CODES, RULES AND REGULATIONS, WHETHER
MANDATORY OR VOLUNTARY.


 


9.                                      PARKING


 

Landlord hereby gives to Tenant’s employees, agents, customers and invitees and
in common with other tenants in the Project and to their employees, agents,
customers and invitees, the right to unallocated parking in the surface parking
areas serving the Project, subject to the Rules and Regulations from time to
time promulgated by Landlord.  Tenant is not entitled to the exclusive use of
any particular parking space or portion of the surface parking areas serving the
Project.

 


10.                               SIGNS


 

Except as provided in the Addendum to Lease attached hereto, Tenant shall not
inscribe, paint, affix or display any signs, advertisements or notices on or in
the Project or in the Premises and visible from outside the Premises, except for
such tenant identification information as Landlord at its reasonable discretion
permits to be included and agrees to install on the directory board in the main
lobby and on the tenant access doors to the Premises.

 


11.                               REPAIRS, MAINTENANCE, ALTERATIONS,
IMPROVEMENTS AND FIXTURES


 


(A)                                  REPAIR AND MAINTENANCE OF PROJECT. 
LANDLORD SHALL KEEP AND MAINTAIN IN GOOD ORDER, CONDITION AND REPAIR THE ROOF,
EXTERIOR AND INTERIOR LOAD-BEARING WALLS (INCLUDING ANY PLATE GLASS WINDOWS
COMPRISING A PART THEREOF), FOUNDATION, BASEMENT, THE COMMON AREAS AND
FACILITIES OF THE PROJECT AND THE ELECTRICAL, PLUMBING, HEATING, VENTILATION AND
AIR CONDITIONING SYSTEMS SERVING THE PREMISES AND OTHER PARTS OF THE PROJECT,
EXCEPT THAT THE REPAIR AND MAINTENANCE OF ANY ELECTRICAL, PLUMBING, HEATING,
VENTILATION AND AIR CONDITIONING COMPONENTS WHICH HAVE BEEN INSTALLED IN THE
PREMISES PURSUANT TO THE PROVISIONS OF PARAGRAPH 8(B) HEREOF SHALL BE THE
RESPONSIBILITY OF TENANT.  THE COST OF ALL NON-CAPITALIZED REPAIRS REQUIRED TO
BE MADE BY LANDLORD SHALL BE AN OPERATING EXPENSE OF THE PROJECT UNLESS MADE
NECESSARY BY THE NEGLIGENCE, MISUSE OR DEFAULT OF TENANT, ITS EMPLOYEES, AGENTS,
CUSTOMERS OR INVITEES, IN WHICH EVENT THEY SHALL BE BORNE BY TENANT, WHO SHALL
BE SEPARATELY BILLED AND SHALL REIMBURSE LANDLORD FOR THE SAME AS ADDITIONAL
RENT.


 


(B)                                 REPAIR AND MAINTENANCE OF PREMISES.  EXCEPT
AS PROVIDED IN PARAGRAPH 11(A) HEREOF, TENANT SHALL, AT ITS OWN EXPENSE, KEEP
AND MAINTAIN THE PREMISES IN GOOD ORDER, CONDITION AND REPAIR AT ALL TIMES
DURING THE TERM, AND TENANT SHALL PROMPTLY REPAIR ALL DAMAGE TO THE PREMISES AND
REPLACE OR REPAIR ALL DAMAGED OR BROKEN FIXTURES, EQUIPMENT AND APPURTENANCES
WITH MATERIALS EQUAL IN QUALITY AND CLASS TO THE ORIGINAL MATERIALS, UNDER THE
SUPERVISION AND SUBJECT TO THE APPROVAL OF LANDLORD, AND WITHIN ANY REASONABLE
PERIOD OF TIME SPECIFIED BY LANDLORD.  IF TENANT FAILS TO DO SO, LANDLORD MAY,
BUT NEED NOT MAKE SUCH REPAIRS AND REPLACEMENTS, AND TENANT SHALL PAY LANDLORD
THE COST THEREOF, INCLUDING LANDLORD’S COSTS, FORTHWITH UPON BEING BILLED FOR
SAME.  AS USED IN THIS LEASE, THE TERM “LANDLORD’S COSTS” SHALL MEAN FIVE
PERCENT (5%) OF ANY COSTS OR EXPENSES PAID BY LANDLORD, IN ORDER TO REIMBURSE
LANDLORD FOR ALL OVERHEAD, GENERAL CONDITIONS, FEES AND OTHER COSTS AND EXPENSES
ARISING FROM LANDLORD’S ACTIONS OR INVOLVEMENT.


 


(C)                                  ALTERATIONS OR IMPROVEMENTS.  TENANT SHALL
NOT MAKE, NOR PERMIT TO BE MADE, ALTERATIONS OR IMPROVEMENTS TO THE PREMISES,
UNLESS TENANT OBTAINS THE PRIOR WRITTEN CONSENT OF LANDLORD THERETO, WHICH,
EXCEPT AS PROVIDED IN THE NEXT SENTENCE, SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED.  LANDLORD MAY APPROVE OR DISAPPROVE, IN LANDLORD’S DISCRETION, ANY
IMPROVEMENTS PROPOSED BY TENANT WHICH MAY AFFECT THE ELECTRICAL, PLUMBING, HVAC
OR OTHER BUILDING SYSTEMS, PROVIDED, HOWEVER, LANDLORD SHALL NOT ARBITRARILY
DISAPPROVE IMPROVEMENTS PROPOSED BY TENANT IF THE WORK DOES NOT MATERIALLY AND
ADVERSELY AFFECT BUILDING SYSTEMS OR OTHER TENANTS IN THE PROJECT.  IF LANDLORD
PERMITS TENANT TO MAKE ANY SUCH ALTERATIONS OR IMPROVEMENTS, TENANT SHALL MAKE
THE SAME IN ACCORDANCE WITH ALL APPLICABLE LAWS AND BUILDING CODES, IN A GOOD
AND WORKMANLIKE MANNER AND IN QUALITY EQUAL TO OR BETTER THAN THE ORIGINAL
CONSTRUCTION OF THE PROJECT AND SHALL COMPLY WITH SUCH REQUIREMENTS AS LANDLORD
CONSIDERS REASONABLY NECESSARY OR DESIRABLE, INCLUDING WITHOUT LIMITATION THE
PROVISION BY TENANT TO LANDLORD WITH SECURITY FOR THE PAYMENT OF ALL COSTS TO BE
INCURRED IN CONNECTION WITH SUCH WORK, REQUIREMENTS AS TO THE MANNER IN WHICH
AND THE TIMES AT WHICH SUCH WORK SHALL BE DONE AND THE CONTRACTOR OR
SUBCONTRACTORS TO BE SELECTED TO PERFORM SUCH WORK AND THE POSTING AND
RE-POSTING OF NOTICES OF LANDLORD’S NON-RESPONSIBILITY FOR MECHANICS’ LIENS. 
TENANT SHALL PROMPTLY PAY ALL COSTS ATTRIBUTABLE TO SUCH ALTERATIONS AND
IMPROVEMENTS AND SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS LANDLORD FROM AND
AGAINST ANY MECHANIC’S LIENS OR OTHER LIENS OR CLAIMS FILED OR ASSERTED AS A
RESULT THEREOF AND AGAINST ANY COSTS OR EXPENSES WHICH MAY BE INCURRED AS A
RESULT OF BUILDING CODE VIOLATIONS ATTRIBUTABLE TO SUCH WORK.  TENANT SHALL
PROMPTLY REPAIR ANY DAMAGE TO THE PREMISES OR THE PROJECT CAUSED BY ANY SUCH
ALTERATIONS OR IMPROVEMENTS.  ANY ALTERATIONS OR IMPROVEMENTS TO THE PREMISES,
EXCEPT MOVABLE OFFICE FURNITURE AND EQUIPMENT AND TRADE FIXTURES, SHALL AT
LANDLORD’S ELECTION, EITHER (I) BECOME A PART OF THE REALTY AND THE PROPERTY OF
LANDLORD, AND SHALL NOT BE REMOVED BY TENANT, OR (II) BE REMOVED BY TENANT UPON
THE EXPIRATION OR SOONER TERMINATION HEREOF AND ANY DAMAGE CAUSED THEREBY
REPAIRED AT TENANT’S COST AND EXPENSE IF LANDLORD HAS SO REQUIRED SUCH REMOVAL
AT THE TIME TENANT SEEKS CONSENT FOR THE WORK.  IN THE EVENT TENANT SO FAILS TO
REMOVE SAME, LANDLORD MAY HAVE SAME REMOVED AND THE PREMISES SO REPAIRED AT
TENANT’S EXPENSE.  AT LANDLORD’S ELECTION, LANDLORD AND LANDLORD’S ARCHITECT,
ENGINEERS OR CONTRACTORS SHALL HAVE THE RIGHT TO SUPERVISE ALL CONSTRUCTION
OPERATIONS WITHIN THE PREMISES, AND TENANT SHALL PROMPTLY PAY LANDLORD’S COSTS
OF SUCH SUPERVISION.


 


(D)                                 TRADE FIXTURES.  ANY TRADE FIXTURES
INSTALLED ON THE PREMISES BY TENANT AT ITS OWN EXPENSE, SUCH AS MOVABLE
PARTITIONS, COUNTERS, SHELVING, SHOWCASES, MIRRORS AND THE LIKE MAY, AND, AT THE
REQUEST OF LANDLORD, SHALL BE REMOVED ON THE EXPIRATION DATE OR EARLIER
TERMINATION OF THIS LEASE, PROVIDED THAT TENANT IS NOT THEN IN DEFAULT, THAT
TENANT BEARS THE COST OF SUCH REMOVAL, AND FURTHER THAT TENANT REPAIR AT ITS OWN
EXPENSE ANY AND ALL DAMAGE TO THE PREMISES RESULTING FROM THE ORIGINAL
INSTALLATION OF AND SUBSEQUENT REMOVAL OF SUCH TRADE FIXTURES.  IF TENANT FAILS
SO TO REMOVE ANY AND ALL SUCH TRADE FIXTURES FROM THE PREMISES ON THE EXPIRATION
DATE OR EARLIER TERMINATION OF THIS LEASE, LANDLORD MAY HAVE SAME REMOVED AND
THE PREMISES RESTORED TO THEIR PRIOR CONDITION AT TENANT’S EXPENSE.


 


(E)                                  WIRING AND CABLING.  ANY WIRING OR CABLING
INSTALLED BY TENANT IN THE PREMISES OR IN SHAFTS, DUCTS OR PORTIONS OF THE
COMMON AREAS SHALL BE REMOVED BY TENANT AT TENANT’S EXPENSE ON OR BEFORE THE
EXPIRATION DATE OR EARLIER TERMINATION OF THIS LEASE.  IF TENANT FAILS TO REMOVE
ANY SUCH WIRING OR CABLING, LANDLORD MAY HAVE THE SAME REMOVED AT TENANT’S
EXPENSE.


 


                (F)                                    STOREFRONT.  IF THE
PREMISES INCLUDES STOREFRONT GLASS ENTRANCES OR WALLS AT OR NEAR PUBLIC SPACES
IN THE PROJECT, TENANT MUST HAVE SPECIFIC APPROVAL BY LANDLORD OF ALL COLORS AND
MATERIALS FOR FLOORCOVERING, WALLCOVERING, FURNITURE, OPEN LANDSCAPE PARTITIONS,
AND ARTWORK PRIOR TO INSTALLATION.


 


(G)                                 RESERVED RIGHTS.  LANDLORD RESERVES THE
RIGHT TO DECORATE AND TO MAKE, AT ANY TIME OR TIMES, AT ITS OWN EXPENSE,
REPAIRS, ALTERATIONS, ADDITIONS AND IMPROVEMENTS, STRUCTURAL OR OTHERWISE, IN OR
TO THE PROJECT OR PART THEREOF, AND TO MAKE, AT ANY TIME OR TIMES, AT ITS OWN
EXPENSE, REPAIRS, ALTERATIONS, ADDITIONS AND IMPROVEMENTS, STRUCTURAL OR
OTHERWISE, IN OR TO THE PREMISES AS MAY BE REASONABLY NECESSARY AND TO PERFORM
ANY ACTS RELATED TO THE SAFETY, PROTECTION OR PRESERVATION THEREOF, AND DURING
SUCH OPERATIONS TO TAKE INTO AND THROUGH THE PREMISES OR ANY PART OF THE PROJECT
ALL MATERIAL AND EQUIPMENT REQUIRED AND TO CLOSE OR TEMPORARILY SUSPEND
OPERATION OF ENTRANCES, DOORS, CORRIDORS, ELEVATORS OR OTHER FACILITIES,
PROVIDED THAT LANDLORD SHALL CAUSE AS LITTLE INCONVENIENCE OR ANNOYANCE TO
TENANT AS IS REASONABLY NECESSARY IN THE CIRCUMSTANCES, AND SHALL NOT DO ANY ACT
WHICH PERMANENTLY REDUCES THE SIZE OF THE PREMISES OR PERMANENTLY REDUCES THE
NUMBER OF PARKING SPACES SERVING THE PROJECT BELOW THE NUMBER REQUIRED BY
APPLICABLE CODES AND REGULATIONS.  LANDLORD MAY DO ANY SUCH WORK DURING ORDINARY
BUSINESS HOURS AND TENANT SHALL PAY LANDLORD FOR OVERTIME AND FOR ANY OTHER
EXPENSES INCURRED IF SUCH WORK IS DONE DURING OTHER HOURS AT TENANT’S REQUEST.

 

5

--------------------------------------------------------------------------------


 


12.                               FIRE OR OTHER CASUALTY; CASUALTY INSURANCE


 


(A)                                  SUBSTANTIAL DESTRUCTION OF THE PROJECT.  IF
THE PROJECT SHOULD BE SUBSTANTIALLY DESTROYED (WHICH, AS USED HEREIN, MEANS
DESTRUCTION OR DAMAGE TO AT LEAST SEVENTY-FIVE PERCENT (75%) OF THE PROJECT) BY
FIRE OR OTHER CASUALTY, EITHER PARTY HERETO MAY, AT ITS OPTION, TERMINATE THIS
LEASE BY GIVING WRITTEN NOTICE THEREOF TO THE OTHER PARTY WITHIN THIRTY (30)
DAYS OF SUCH CASUALTY.  IN SUCH EVENT, THE RENT SHALL BE APPORTIONED TO AND
SHALL CEASE AS OF THE DATE OF SUCH CASUALTY.  IF NEITHER PARTY EXERCISES THIS
OPTION, THEN THE PREMISES SHALL BE RECONSTRUCTED AND RESTORED, AT LANDLORD’S
EXPENSE, TO SUBSTANTIALLY THE SAME CONDITION AS THEY WERE PRIOR TO THE CASUALTY.


 


(B)                                 SUBSTANTIAL DESTRUCTION OF THE PREMISES.  IF
THE PREMISES SHOULD BE SUBSTANTIALLY DESTROYED, OR RENDERED WHOLLY UNTENANTABLE
FOR THE PURPOSE FOR WHICH THEY WERE LEASED, BY FIRE OR OTHER CASUALTY AND THE
PROJECT IS NOT SUBSTANTIALLY DESTROYED AS PROVIDED ABOVE, THEN THE PARTIES
HERETO SHALL HAVE THE FOLLOWING OPTIONS:


 


(I)                                     TENANT MAY REQUIRE THAT THE PREMISES BE
RECONSTRUCTED AND RESTORED, AT LANDLORD’S EXPENSE, TO SUBSTANTIALLY THE SAME
CONDITION AS THEY WERE PRIOR TO THE CASUALTY, EXCEPT FOR REPAIR OR REPLACEMENT
OF TENANT’S PERSONAL PROPERTY, EQUIPMENT AND TRADE FIXTURES, WHICH SHALL REMAIN
TENANT’S RESPONSIBILITY.  THIS OPTION SHALL BE EXERCISED BY TENANT GIVING
WRITTEN NOTICE TO LANDLORD WITHIN THIRTY (30) DAYS AFTER THE DATE OF THE
CASUALTY, AND UPON THE EXERCISE THEREOF RENT SHALL BE ABATED FROM THE DATE OF
THE CASUALTY UNTIL SUBSTANTIAL COMPLETION OF THE RECONSTRUCTION OF THE PREMISES,
WHEREUPON THIS LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT FOR THE BALANCE OF
THE TERM UPON THE SAME TERMS, CONDITIONS AND COVENANTS AS ARE CONTAINED HEREIN. 
IF THIS OPTION IS NOT SO EXERCISED BY TENANT, LANDLORD SHALL THEN HAVE THE RIGHT
AND OPTION, TO BE EXERCISED WITHIN THIRTY (30) DAYS FOLLOWING THE EXPIRATION OF
TENANT’S OPTION PERIOD, BY THE GIVING OF WRITTEN NOTICE TO TENANT, TO
RECONSTRUCT AND RESTORE THE PREMISES TO SUBSTANTIALLY THE SAME CONDITION AS THEY
WERE PRIOR TO THE CASUALTY OR, LANDLORD, AT ITS OPTION, SHALL MAKE AVAILABLE
REASONABLY COMPARABLE SPACE IN THE PROJECT TO ACCOMMODATE TENANT.  IN EITHER
SUCH EVENT, THIS LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT FOR THE BALANCE
OF THE TERM UPON THE SAME TERMS, CONDITIONS, AND COVENANTS AS ARE CONTAINED
HEREIN; PROVIDED, HOWEVER, THAT THE RENT SHALL BE ABATED FROM THE DATE OF THE
CASUALTY UNTIL SUBSTANTIAL COMPLETION OF THE RECONSTRUCTION OF THE PREMISES OR
NOTICE BY LANDLORD THAT COMPARABLE SPACE IS READY FOR TENANT TO OCCUPY.  IF
LANDLORD FAILS TO EXERCISE EITHER OF THESE AFOREMENTIONED OPTIONS, THIS LEASE
SHALL BE TERMINATED AS OF THE DATE OF THE CASUALTY, TO WHICH DATE RENT SHALL BE
APPORTIONED AND SHALL CEASE.


 


(II)                                  IF THE CASUALTY OCCURS DURING THE LAST
TWELVE (12) MONTHS OF THE TERM, EITHER PARTY SHALL HAVE THE RIGHT AND OPTION TO
TERMINATE ITS LEASE AS OF THE DATE OF THE CASUALTY, WHICH OPTION SHALL BE
EXERCISED BY WRITTEN NOTICE TO BE GIVEN BY EITHER PARTY TO THE OTHER PARTY
WITHIN THIRTY (30) DAYS THEREFROM.  IF THIS OPTION IS EXERCISED, RENT SHALL BE
APPORTIONED TO AND SHALL CEASE AS OF THE DATE OF THE CASUALTY.


 


(C)                                  PARTIAL DESTRUCTION OF THE PREMISES.  IF
THE PREMISES SHOULD BE RENDERED PARTIALLY UNTENANTABLE FOR THE PURPOSE FOR WHICH
THEY WERE LEASED (WHICH, AS USED HEREIN, MEANS SUCH DESTRUCTION OR DAMAGE AS
WOULD PREVENT TENANT FROM CARRYING ON ITS BUSINESS ON THE PREMISES TO AN EXTENT
NOT EXCEEDING FORTY PERCENT (40%) OF ITS NORMAL BUSINESS ACTIVITY) BY FIRE OR
OTHER CASUALTY, THEN SUCH DAMAGED PART OF THE PREMISES SHALL BE RECONSTRUCTED
AND RESTORED, AT LANDLORD’S EXPENSE, TO SUBSTANTIALLY THE SAME CONDITION AS IT
WAS PRIOR TO THE CASUALTY; RENT SHALL BE ABATED IN THE PROPORTION WHICH THE
APPROXIMATE AREA OF THE DAMAGED PART BEARS TO THE TOTAL AREA IN THE PREMISES
FROM THE DATE OF THE CASUALTY UNTIL SUBSTANTIAL COMPLETION OF THE RECONSTRUCTION
REPAIRS; AND THIS LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT FOR THE BALANCE
OF THE TERM.  LANDLORD SHALL USE REASONABLE DILIGENCE IN COMPLETING SUCH
RECONSTRUCTION REPAIRS, BUT IN THE EVENT LANDLORD FAILS TO COMPLETE THE SAME
WITHIN TWO HUNDRED (200) DAYS FROM THE DATE OF THE CASUALTY, TENANT MAY, AT ITS
OPTION, TERMINATE THIS LEASE UPON GIVING LANDLORD WRITTEN NOTICE TO THAT EFFECT,
WHEREUPON BOTH PARTIES SHALL BE RELEASED FROM ALL FURTHER OBLIGATIONS AND
LIABILITY HEREUNDER.


 


(D)                                 CASUALTY INSURANCE.  LANDLORD SHALL BE
RESPONSIBLE FOR INSURING AND SHALL AT ALL TIMES DURING THE TERM CARRY, AS AN
OPERATING EXPENSE OF THE PROJECT, A POLICY OF INSURANCE WHICH INSURES THE
PROJECT, INCLUDING THE PREMISES, AGAINST LOSS OR DAMAGE BY FIRE OR OTHER
CASUALTY (NAMELY, THE PERILS AGAINST WHICH INSURANCE IS AFFORDED BY THE STANDARD
FIRE INSURANCE POLICY AND EXTENDED COVERAGE ENDORSEMENT); PROVIDED, HOWEVER,
THAT LANDLORD SHALL NOT BE RESPONSIBLE FOR, AND SHALL NOT BE OBLIGATED TO INSURE
AGAINST, ANY LOSS OR DAMAGE TO PERSONAL PROPERTY (INCLUDING, BUT NOT LIMITED TO,
ANY FURNITURE, MACHINERY, EQUIPMENT, GOODS OR SUPPLIES) OF TENANT OR WHICH
TENANT MAY HAVE ON THE PREMISES OR ANY TRADE FIXTURES INSTALLED BY OR PAID FOR
BY TENANT ON THE PREMISES OR ANY ADDITIONAL IMPROVEMENTS WHICH TENANT MAY
CONSTRUCT ON THE PREMISES.  IF TENANT’S OPERATION OR THE TENANT FINISH
IMPROVEMENTS INSTALLED BY LANDLORD PURSUANT TO THE PROVISIONS OF PARAGRAPH 5(A)
HEREOF OR ANY ALTERATIONS OR IMPROVEMENTS MADE BY TENANT PURSUANT TO THE
PROVISIONS OF PARAGRAPH 11(C) HEREOF ARE SUBSTANTIALLY DIFFERENT FROM THE TENANT
IMPROVEMENTS DESCRIBED IN EXHIBIT ”C” AND RESULT IN AN INCREASE IN THE PREMIUMS
CHARGED DURING THE TERM ON THE CASUALTY INSURANCE CARRIED BY LANDLORD ON THE
PROJECT, THEN THE COST OF SUCH INCREASE IN INSURANCE PREMIUMS SHALL BE BORNE BY
TENANT, WHO SHALL REIMBURSE LANDLORD FOR THE SAME AS ADDITIONAL RENT AFTER BEING
BILLED THEREFORE.  TENANT SHALL AT ALL TIMES DURING THE TERM, CARRY, AT ITS OWN
EXPENSE, PROPERTY INSURANCE COVERING ITS PERSONAL PROPERTY, TRADE FIXTURES
INSTALLED BY OR PAID FOR BY TENANT OR ANY ADDITIONAL IMPROVEMENTS WHICH TENANT
MAY CONSTRUCT ON THE PREMISES WHICH COVERAGE SHALL BE NO LESS THAN EIGHTY
PERCENT (80%) OF REPLACEMENT VALUE.  TENANT SHALL ALSO CARRY BUSINESS
INTERRUPTION INSURANCE ON SUCH TERMS AS SHALL BE REASONABLY SATISFACTORY TO
LANDLORD.  TENANT SHALL FURNISH LANDLORD WITH A CERTIFICATE EVIDENCING THAT SUCH
COVERAGES ARE IN FULL FORCE AND EFFECT.


 


(E)                                  WAIVER OF SUBROGATION.  LANDLORD AND TENANT
HEREBY RELEASE EACH OTHER AND EACH OTHER’S EMPLOYEES, AGENTS, CUSTOMERS AND
INVITEES FROM ANY AND ALL LIABILITY FOR ANY LOSS, DAMAGE OR INJURY TO PROPERTY
OCCURRING IN, ON OR ABOUT OR TO THE PREMISES, IMPROVEMENTS TO THE PROJECT OR
PERSONAL PROPERTY WITHIN THE PROJECT, BY REASON OF FIRE OR OTHER CASUALTY WHICH
ARE COVERED BY APPLICABLE STANDARD FIRE AND EXTENDED COVERAGE INSURANCE
POLICIES.  BECAUSE THE PROVISIONS OF THIS PARAGRAPH WILL PRECLUDE THE ASSIGNMENT
OF ANY CLAIM MENTIONED HEREIN BY WAY OF SUBROGATION OR OTHERWISE TO AN INSURANCE
COMPANY OR ANY OTHER PERSON, EACH PARTY TO THIS LEASE SHALL GIVE TO EACH
INSURANCE COMPANY WHICH HAS ISSUED TO IT ONE OR MORE POLICIES OF FIRE AND
EXTENDED COVERAGE INSURANCE NOTICE OF THE TERMS OF THE MUTUAL RELEASES CONTAINED
IN THIS PARAGRAPH, AND HAVE SUCH INSURANCE POLICIES PROPERLY ENDORSED, IF
NECESSARY, TO PREVENT THE INVALIDATION OF INSURANCE COVERAGES BY REASON OF THE
MUTUAL RELEASES CONTAINED IN THIS PARAGRAPH.


 


13.                               GENERAL PUBLIC LIABILITY, INDEMNIFICATION AND
INSURANCE


 


(A)                                  EXCEPT FOR THE NEGLIGENCE OR INTENTIONAL
MISCONDUCT OF LANDLORD, LANDLORD’S AGENTS, SERVANTS OR EMPLOYEES, TENANT SHALL
BE RESPONSIBLE FOR, SHALL INSURE AGAINST, AND SHALL INDEMNIFY LANDLORD AND HOLD
IT HARMLESS FROM, ANY AND ALL LIABILITY FOR ANY LOSS, DAMAGE OR INJURY TO PERSON
OR PROPERTY, ARISING OUT OF USE, OCCUPANCY OR OPERATIONS OF TENANT AND OCCURRING
IN, ON OR ABOUT THE PREMISES AND TENANT HEREBY RELEASES LANDLORD FROM ANY AND
ALL LIABILITY FOR THE SAME.  TENANT’S OBLIGATION TO INDEMNIFY LANDLORD HEREUNDER
SHALL INCLUDE THE DUTY TO DEFEND AGAINST ANY CLAIMS ASSERTED BY REASON OF SUCH
LOSS, DAMAGE OR INJURY AND TO PAY ANY JUDGMENTS, SETTLEMENTS, COSTS, FEES AND
EXPENSES, INCLUDING ATTORNEYS’ FEES, INCURRED IN CONNECTION THEREWITH.


 


                (B)                                 TENANT SHALL AT ALL TIMES
DURING THE TERM CARRY, AT ITS OWN EXPENSE, FOR THE PROTECTION OF TENANT,
LANDLORD AND LANDLORD’S MANAGEMENT AGENT, AS THEIR INTERESTS MAY APPEAR, ONE OR
MORE POLICIES OF GENERAL PUBLIC LIABILITY AND PROPERTY DAMAGE INSURANCE, ISSUED
BY ONE OR MORE INSURANCE COMPANIES REASONABLY ACCEPTABLE TO LANDLORD, COVERING
TENANT’S USE, OCCUPANCY AND OPERATIONS PROVIDING MINIMUM COVERAGES OF $1,000,000
COMBINED SINGLE LIMIT FOR BODILY INJURY AND PROPERTY DAMAGE PER OCCURRENCE WITH
$2,000,000 AGGREGATE COVERAGE.  SUCH INSURANCE POLICY OR POLICIES SHALL NAME
LANDLORD, ITS AGENTS AND EMPLOYEES, AS INSUREDS AND SHALL PROVIDE THAT THEY MAY
NOT BE CANCELED OR MATERIALLY CHANGED ON LESS THAN THIRTY (30) DAYS PRIOR
WRITTEN NOTICE TO LANDLORD.  TENANT SHALL FURNISH LANDLORD WITH CERTIFICATES
EVIDENCING SUCH INSURANCE.  SHOULD TENANT FAIL TO CARRY SUCH INSURANCE AND
FURNISH LANDLORD WITH COPIES OF ALL SUCH POLICIES WITHIN TEN (10) DAYS AFTER A
WRITTEN REQUEST TO DO SO, LANDLORD SHALL HAVE THE RIGHT TO OBTAIN SUCH INSURANCE
AND COLLECT THE COST THEREOF FROM TENANT AS ADDITIONAL RENT.  LANDLORD SHALL
HAVE THE RIGHT DURING THE TERM OF THIS LEASE TO ADJUST THE MINIMUM COVERAGE
LEVELS STIPULATED ABOVE UPON WRITTEN NOTICE TO TENANT PROVIDED ANY ADJUSTMENT TO
MINIMUM COVERAGE LEVELS IS CONSISTENT WITH INSURANCE REQUIRED BY OWNERS OF
SIMILAR OFFICE PROPERTIES LOCATED IN THE MINNEAPOLIS/ST. PAUL METROPOLITAN
AREA.  WITHIN THIRTY (30) DAYS OF SUCH WRITTEN NOTICE, TENANT SHALL PROVIDE
LANDLORD WITH EVIDENCE OF SUCH ADJUSTMENT.  TENANT SHALL ALSO

 

6

--------------------------------------------------------------------------------


 

provide Landlord with certificates evidencing workers’ compensation insurance
coverage.  Tenant’s insurance coverages required hereby shall be deemed to be
additional obligations of Tenant and shall not be a discharge or limitation of
Tenant’s indemnity obligations contained in Paragraph 13(a) hereof.


 


(C)                                  EXCEPT FOR THE NEGLIGENCE OR INTENTIONAL
MISCONDUCT OF TENANT, OR TENANT’S AGENTS, SERVANTS OR EMPLOYEES, LANDLORD SHALL
BE RESPONSIBLE FOR, SHALL HAVE THE OBLIGATION TO INSURE AGAINST, AND SHALL
INDEMNIFY TENANT AND HOLD IT HARMLESS FROM, ANY AND ALL LIABILITY FOR ANY LOSS,
DAMAGE OR INJURY TO PERSON OR PROPERTY OCCURRING IN, ON OR ABOUT THE COMMON
AREAS AND FACILITIES FOR THE PROJECT AND THE WALKS, DRIVEWAYS, PARKING LOT AND
LANDSCAPED AREAS ADJACENT TO THE PROJECT.


 


(D)                                 LANDLORD AND ITS PARTNERS, SHAREHOLDERS,
AFFILIATES, OFFICERS, AGENTS, SERVANTS AND EMPLOYEES SHALL NOT BE LIABLE FOR ANY
DAMAGE TO PROPERTY OR BUSINESS OR RESULTING FROM THE LOSS OF USE THEREOF
SUSTAINED BY TENANT OR BY ANY OTHER PERSONS DUE TO THE PROJECT OR ANY PART
THEREOF OR ANY APPURTENANCES THEREOF BECOMING OUT OF REPAIR, OR DUE TO THE
HAPPENING OF ANY ACCIDENT OR EVENT IN OR ABOUT THE PROJECT, INCLUDING THE
PREMISES, OR DUE TO ANY ACT OR NEGLECT OF ANY TENANT OR OCCUPANT OF THE PROJECT
OR OF ANY OTHER PERSON.  THIS PROVISION SHALL APPLY PARTICULARLY, BUT NOT
EXCLUSIVELY, TO DAMAGE CAUSED BY GAS, ELECTRICITY, SNOW, ICE, FROST, STEAM,
SEWAGE, SEWER GAS OR ODORS, FIRE, WATER, MOISTURE OR THE GROWTH OR OCCURRENCE OF
MOLD OR MILDEW, OR BY THE BURSTING OR LEAKING OF PIPES, FAUCETS, SPRINKLERS,
PLUMBING FIXTURES AND WINDOWS AND SHALL APPLY WITHOUT DISTINCTION AS TO THE
PERSON WHOSE ACT OR NEGLECT WAS RESPONSIBLE FOR THE DAMAGE AND WHETHER THE
DAMAGE WAS DUE TO ANY OF THE CAUSES SPECIFICALLY ENUMERATED ABOVE OR TO SOME
OTHER CAUSE.  TENANT AGREES THAT ALL PERSONAL PROPERTY LOCATED IN THE PREMISES
OR UPON LOADING DOCKS, RECEIVING AND HOLDING AREAS, OR FREIGHT ELEVATORS OF
PROJECT, SHALL BE AT THE RISK OF TENANT ONLY, AND THAT LANDLORD SHALL NOT BE
LIABLE FOR ANY LOSS OR DAMAGE THERETO OR THEFT THEREOF.


 


14.                               EMINENT DOMAIN


 

If the whole or any part of the Premises shall be taken for public or
quasi-public use by a governmental authority under the power of eminent domain
or shall be conveyed to a governmental authority in lieu of such taking, and if
such taking or conveyance shall cause the remaining part of the Premises to be
untenantable and inadequate for use by Tenant for the purpose for which they
were leased, then Tenant may, at its option, terminate this Lease as of the date
Tenant is required to surrender possession of the Premises.  If a part of the
Premises shall be taken or conveyed but the remaining part is tenantable and
adequate for Tenant’s use, then this Lease shall be terminated as to the part
taken or conveyed as of the date Tenant surrenders possession; Landlord shall
make such repairs, alterations and improvements as may be necessary to render
the part not taken or conveyed tenantable; and the rent shall be reduced in
proportion to the part of the Premises so taken or conveyed.  All compensation
awarded for such taking or conveyance shall be the property of Landlord without
any deduction therefrom for any present or future estate of Tenant, and Tenant
hereby assigns to Landlord all its right, title and interest in and to any such
award.  However, Tenant shall have the right to recover from the governmental
authority, but not from Landlord, such compensation as may be awarded to Tenant
on account of the interruption of Tenant’s business, moving and relocation
expenses and depreciation to and removal of Tenant’s trade fixtures and personal
property.

 


15.                               LIENS


 

If, because of any act or omission of Tenant or anyone claiming by, through, or
under Tenant, any mechanic’s lien or other lien shall be filed against the
Premises or the Project or against other property of Landlord (whether or not
such lien is valid or enforceable as such), Tenant shall, at its own expense,
cause the same to be discharged of record within a reasonable time, not to
exceed thirty (30) days after the date of filing thereof, and shall also defend
and indemnify Landlord and hold it harmless from any and all claims, losses,
damages, judgments, settlements, cost and expenses, including attorneys’ fees,
resulting therefrom or by reason thereof.  If such lien is not discharged of
record within thirty (30) days after the date of filing thereof, Landlord, at
its sole option, may take all action necessary to release and remove such lien
and Tenant shall promptly upon notice reimburse Landlord for all sums, costs and
expenses (including reasonable attorneys’ fees and Landlord’s Costs) incurred by
Landlord in connection with such lien.

 


16.                               RENTAL, PERSONAL PROPERTY AND OTHER TAXES


 


(A)                                  TENANT SHALL PAY BEFORE DELINQUENCY ANY AND
ALL TAXES, ASSESSMENTS, FEES OR CHARGES (HEREINAFTER REFERRED TO AS “TAXES”),
INCLUDING ANY SALES, GROSS INCOME, RENTAL, BUSINESS OCCUPATION OR OTHER TAXES,
LEVIED OR IMPOSED UPON TENANT’S BUSINESS OPERATION IN THE PREMISES AND ANY
PERSONAL PROPERTY OR SIMILAR TAXES LEVIED OR IMPOSED UPON TENANT’S TRADE
FIXTURES, LEASEHOLD IMPROVEMENTS OR PERSONAL PROPERTY LOCATED WITHIN THE
PREMISES.  IN THE EVENT ANY SUCH TAXES ARE CHARGED TO THE ACCOUNT OF, OR ARE
LEVIED OR IMPOSED UPON THE PROPERTY OF LANDLORD, TENANT SHALL REIMBURSE LANDLORD
FOR THE SAME AS ADDITIONAL RENT.  NOTWITHSTANDING THE FOREGOING, TENANT SHALL
HAVE THE RIGHT TO CONTEST IN GOOD FAITH ANY SUCH TAX AND TO DEFER PAYMENT, IF
REQUIRED, UNTIL AFTER TENANT’S LIABILITY THEREFORE IS FINALLY DETERMINED.


 


(B)                                 IF ANY TENANT FINISH IMPROVEMENTS, TRADE
FIXTURES, ALTERATIONS OR IMPROVEMENTS OR BUSINESS MACHINES AND EQUIPMENT LOCATED
IN, ON OR ABOUT THE PREMISES, REGARDLESS OF WHETHER THEY ARE INSTALLED OR PAID
FOR BY LANDLORD OR TENANT AND WHETHER OR NOT THEY ARE AFFIXED TO AND BECOME A
PART OF THE REALTY AND THE PROPERTY OF LANDLORD, ARE ASSESSED FOR REAL PROPERTY
TAX PURPOSES AT A VALUATION HIGHER THAN THAT AT WHICH OTHER SUCH PROPERTY IN
OTHER LEASED SPACE IN THE PROJECT IS ASSESSED, THEN TENANT SHALL REIMBURSE
LANDLORD AS ADDITIONAL RENT FOR THE AMOUNT OF REAL PROPERTY TAXES SHOWN ON THE
APPROPRIATE COUNTY OFFICIAL’S RECORDS AS HAVING BEEN LEVIED UPON THE PROJECT OR
OTHER PROPERTY OF LANDLORD BY REASON OF SUCH EXCESS ASSESSED VALUATION.


 


17.                               ASSIGNMENT AND SUBLETTING


 

                Tenant may not assign or otherwise transfer its interest in this
Lease or sublet the Premises or any part thereof without the prior written
consent of Landlord.  Tenant shall notify Landlord fifteen (15) days in advance
of its intent to transfer, assign or sublet all or any portion of the Premises. 
In the event of any such assignment or subletting, Tenant shall nevertheless at
all times remain fully responsible and liable for the payment of rent and the
performance and observance of all of Tenant’s other obligations under the terms,
conditions and covenants of this Lease.  No assignment or subletting of the
Premises or any part thereof shall be binding upon Landlord unless such assignee
or subtenant shall deliver to Landlord an instrument (in recordable form, if
requested) containing an agreement of assumption of all of Tenant’s obligations
under this Lease and Landlord shall execute a consent form.  Landlord agrees to
be reasonable in its consent, but Landlord may at its sole discretion withhold
its consent to an assignment or sublease to any present tenant of Landlord in
the Property or to any tenant whose occupancy would be inconsistent with the
character of the Project .  Upon the occurrence of an event of default, if all
or any part of the Premises are then assigned or sublet, Landlord, in addition
to any other remedies provided by this Lease or by law, may, at its option,
collect directly from the assignee or subtenant all rent becoming due to
Landlord by reason of the assignment or subletting, and Landlord shall have a
security interest in all property on the Premises to secure payment of such
sums.  Landlord, at its option, may also recapture any sublet space in the event
of default.  Any collection by Landlord from the assignee or subtenant shall not
be construed to constitute a novation or release of Tenant from the further
performance of its obligations under this Lease.  One-half of any rents received
by Tenant from the assignment or subletting of the Premises which exceed rents
payable by Tenant hereunder (after deduction of out-of-pocket expenses incurred
by Tenant in connection with such assignment or subletting for brokerage fees,
leasehold improvements and other lease concessions) shall be immediately paid to
Landlord as additional compensation.  Landlord shall, at its option, have the
right to recapture all or any part of the Premises Tenant proposes to assign or
sublet upon notice from Tenant of its intent to assign or such sublet part of
the Premises, except that Tenant may sublet portions of the Premises which, in
the aggregate, do not exceed twenty-five percent (25%) of the total area of the
Premises for terms of three (3) years or less without Landlord having a
recapture right for such sublettings.  Landlord shall have the right to transfer
and assign, in whole or in part, all its rights and obligations hereunder and in
the Project, the Project and all other property referred to herein, and upon
such transfer, the transferor shall have no further liability hereunder and
Tenant shall attorn to any such transferee.

 

7

--------------------------------------------------------------------------------


 


18.                               SUBORDINATION OF LEASE TO MORTGAGES


 

This Lease is subject and subordinate to any mortgage, deed of trust or similar
encumbrance including ground or underlying leases presently existing or
hereafter voluntarily placed upon the Project or the Premises, including any
renewals, extensions or modifications thereof provided that the holder of any
such mortgage, deed of trust or similar encumbrance acknowledges and agrees that
Tenant’s right to possession of the Premises and its rights under this Lease
shall not be disturbed so long as Tenant is not in default beyond any applicable
grace, notice and/or cure period; and the recording of any such mortgage, deed
of trust or similar encumbrance shall make it prior and superior to this Lease
regardless of the date of execution or recording of either document.  Tenant
shall, at Landlord’s request, execute and deliver within ten (10) days to
Landlord, without cost, any instrument which may be deemed necessary or
desirable by Landlord to confirm the subordination of this Lease (provided that
such agreement confirms that Tenant’s right to possession of the Premises and
its rights under this Lease shall not be disturbed so long as Tenant is not in
default beyond any applicable grace, notice and/or cure period); and if Tenant
fails or refuses to do so, Landlord may execute such instrument in the name and
as the act of Tenant.  Landlord represents that there is no mortgage, deed of
trust or similar encumbrance against the Project as of the date of this Lease. 
Tenant shall attorn to any subsequent owner or transferee of the Project
regardless of whether or not a subordination agreement has been executed by
Tenant.

 


19.                               DEFAULTS AND REMEDIES


 


(A)                                  DEFAULT BY TENANT.  THE OCCURRENCE OF ANY
ONE OR MORE OF THE FOLLOWING EVENTS SHALL BE A DEFAULT AND BREACH OF THIS LEASE
BY TENANT:


 


(I)                                     TENANT SHALL FAIL TO PAY ANY MONTHLY
INSTALLMENT OF BASE RENT OR ADDITIONAL RENT OR THE RENT ADJUSTMENT
(COLLECTIVELY, “RENT”) WITHIN FIVE (5) DAYS AFTER THE SAME SHALL BE DUE AND
PAYABLE EXCEPT THAT LANDLORD AGREES TO GIVE WRITTEN NOTICE OF NONPAYMENT OF RENT
ONCE IN EACH CALENDAR YEAR OF THE TERM IN WHICH CASE, THERE SHALL BE NO DEFAULT
UNLESS RENT THEN PAYABLE HAS NOT BEEN PAID WITHIN FIVE (5) DAYS AFTER THE
EFFECTIVE DATE OF LANDLORD’S WRITTEN NOTICE OF NONPAYMENT.


 


(II)                                  TENANT SHALL FAIL TO PERFORM OR OBSERVE
ANY TERM, CONDITION, COVENANT OR OBLIGATION REQUIRED TO BE PERFORMED OR OBSERVED
BY IT UNDER THIS LEASE FOR A PERIOD OF THIRTY (30) DAYS AFTER NOTICE THEREOF
FROM LANDLORD; PROVIDED, HOWEVER, THAT IF THE TERM, CONDITION, COVENANT OR
OBLIGATION TO BE PERFORMED BY TENANT IS OF SUCH NATURE THAT THE SAME CANNOT
REASONABLY BE PERFORMED WITHIN SUCH THIRTY-DAY PERIOD, SUCH DEFAULT SHALL BE
DEEMED TO HAVE BEEN CURED IF TENANT COMMENCES SUCH PERFORMANCE WITHIN SAID
THIRTY-DAY PERIOD AND THEREAFTER DILIGENTLY UNDERTAKES TO COMPLETE THE SAME, BUT
IN ANY EVENT COMPLETES CURE WITHIN NINETY (90) DAYS AFTER NOTICE FROM LANDLORD.


 


(III)                               TENANT SHALL ABANDON AND NOT PAY RENT ON THE
PREMISES;


 


(IV)                              TENANT MAKES AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; OR SUBSTANTIALLY ALL OF TENANT’S ASSETS IN, ON OR ABOUT THE PREMISES
OR TENANT’S INTEREST IN THIS LEASE ARE ATTACHED OR LEVIED UPON UNDER EXECUTION
(AND TENANT DOES NOT DISCHARGE THE SAME WITHIN THIRTY (30) DAYS THEREAFTER); OR


 


(V)                                 TENANT CAUSES OR PERMITS A HAZARDOUS
CONDITION IN VIOLATION OF APPLICABLE LAWS, ORDINANCES OR REGULATIONS TO EXIST ON
THE PREMISES AND FAILS TO CURE SUCH CONDITION IMMEDIATELY AFTER NOTICE THEREOF
FROM LANDLORD OR THE APPLICABLE GOVERNMENTAL AUTHORITY.


 


(B)                                 REMEDIES OF LANDLORD.  UPON THE OCCURRENCE
OF ANY EVENT OF DEFAULT SET FORTH IN PARAGRAPH 19(A) HEREOF, LANDLORD SHALL HAVE
THE FOLLOWING RIGHTS AND REMEDIES, IN ADDITION TO THOSE ALLOWED BY LAW, ANY ONE
OR MORE OF WHICH MAY BE EXERCISED WITHOUT FURTHER NOTICE TO OR DEMAND UPON
TENANT:


 


(I)                                     LANDLORD MAY APPLY THE SECURITY DEPOSIT
OR RE-ENTER THE PREMISES AND CURE ANY DEFAULT OF TENANT, IN WHICH EVENT TENANT
SHALL REIMBURSE LANDLORD AS ADDITIONAL RENT FOR ANY COSTS AND EXPENSES WHICH
LANDLORD MAY INCUR TO CURE SUCH DEFAULT; AND LANDLORD SHALL NOT BE LIABLE TO
TENANT FOR ANY LOSS OR DAMAGE WHICH TENANT MAY SUSTAIN BY REASON OF LANDLORD’S
ACTION, UNLESS CAUSED BY LANDLORD’S GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT.


 


(II)                                  LANDLORD MAY TERMINATE THIS LEASE AS OF
THE DATE OF SUCH DEFAULT, IN WHICH EVENT:  (A) NEITHER TENANT NOR ANY PERSON
CLAIMING UNDER OR THROUGH TENANT SHALL THEREAFTER BE ENTITLED TO POSSESSION OF
THE PREMISES, AND TENANT SHALL IMMEDIATELY THEREAFTER SURRENDER THE PREMISES TO
LANDLORD; (B) LANDLORD MAY RE-ENTER THE PREMISES AND DISPOSSESS TENANT OR ANY
OTHER OCCUPANTS OF THE PREMISES BY SUMMARY PROCEEDINGS, EJECTMENT OR OTHERWISE,
AND MAY REMOVE THEIR EFFECTS, WITHOUT PREJUDICE TO ANY OTHER REMEDY WHICH
LANDLORD MAY HAVE FOR POSSESSION OR ARREARAGES IN RENT; AND (C) NOTWITHSTANDING
THE TERMINATION OF THIS LEASE LANDLORD (1) SHALL BE ENTITLED TO RECOVER FROM
TENANT, AND TENANT SHALL PAY TO LANDLORD ON DEMAND, AS AND FOR LIQUIDATED AND
AGREED FINAL DAMAGES FOR TENANT’S DEFAULT, AN AMOUNT EQUAL TO THE THEN PRESENT
VALUE OF THE EXCESS OF THE BASE RENT AND ALL OTHER SUMS OR CHARGES RESERVED
UNDER THIS LEASE FROM THE DATE OF SUCH TERMINATION FOR WHAT WOULD BE THE THEN
UNEXPIRED TERM IF THE SAME HAD REMAINED IN EFFECT, OVER THE NET FAIR RENTAL
VALUE OF THE PREMISES FOR THE SAME PERIOD, SUCH PRESENT VALUE TO BE ARRIVED AT
ON THE BASIS OF A DISCOUNT FACTOR OF FOUR PERCENT (4%) PER YEAR OR (2) LANDLORD
MAY RELET ALL OR ANY PART OF THE PREMISES FOR A TERM DIFFERENT FROM THAT WHICH
WOULD OTHERWISE HAVE CONSTITUTED THE BALANCE OF THE TERM AND FOR RENT AND ON
TERMS AND CONDITIONS DIFFERENT FROM THOSE CONTAINED HEREIN, WHEREUPON TENANT
SHALL BE OBLIGATED TO PAY TO LANDLORD AS LIQUIDATED DAMAGES THE DIFFERENCE
BETWEEN THE RENT PROVIDED FOR HEREIN AND THAT PROVIDED FOR IN ANY LEASE COVERING
A SUBSEQUENT RELETTING OF THE PREMISES, FOR THE PERIOD WHICH WOULD OTHERWISE
HAVE CONSTITUTED THE BALANCE OF THE TERM, TOGETHER WITH ALL OF LANDLORD’S
REASONABLE COSTS AND EXPENSES FOR PREPARING THE PREMISES, FOR RELETTING,
INCLUDING ALL REPAIRS, TENANT FINISH IMPROVEMENTS, MARKETING COSTS, BROKER’S AND
ATTORNEY’S FEES, AND ALL LOSS OR DAMAGE WHICH LANDLORD MAY SUSTAIN BY REASON OF
SUCH TERMINATION, RE-ENTRY AND RELETTING, IT BEING EXPRESSLY UNDERSTOOD AND
AGREED THAT THE LIABILITIES AND REMEDIES SPECIFIED ABOVE SHALL SURVIVE THE
TERMINATION OF THIS LEASE.


 


                (III)                               LANDLORD MAY TERMINATE
TENANT’S RIGHT OF POSSESSION OF THE PREMISES AND MAY REPOSSESS THE PREMISES BY
UNLAWFUL DETAINER ACTION, BY TAKING PEACEFUL POSSESSION OR OTHERWISE, WITHOUT
TERMINATING THIS LEASE, IN WHICH EVENT LANDLORD MAY, BUT SHALL BE UNDER NO
OBLIGATION TO, RELET THE SAME FOR THE ACCOUNT OF TENANT, FOR SUCH RENT AND UPON
SUCH TERMS AS SHALL BE SATISFACTORY TO LANDLORD.  FOR THE PURPOSE OF SUCH
RELETTING, LANDLORD IS AUTHORIZED TO DECORATE, REPAIR, REMODEL OR ALTER THE
PREMISES.  IF LANDLORD FAILS TO SO RELET THE PREMISES, TENANT SHALL PAY TO
LANDLORD AS DAMAGES A SUM EQUAL TO THE RENT WHICH WOULD HAVE BEEN DUE UNDER THIS
LEASE FOR THE BALANCE OF THE TERM OR EXERCISED RENEWAL PERIOD AS SUCH RENT SHALL
BECOME DUE AND PAYABLE HEREUNDER FROM TIME TO TIME DURING THE TERM.  IF THE
PREMISES ARE RELET AND A SUFFICIENT SUM SHALL NOT BE REALIZED FROM SUCH
RELETTING AFTER PAYING ALL OF THE REASONABLE COSTS AND EXPENSES OF ALL
DECORATION, REPAIRS, REMODELING, ALTERATIONS AND ADDITIONS AND THE EXPENSES OF
SUCH RELETTING AND OF THE COLLECTION OF THE RENT ACCRUING THEREFROM TO SATISFY
THE RENT PROVIDED FOR IN THIS LEASE, TENANT SHALL SATISFY AND PAY THE SAME UPON
DEMAND THEREFOR FROM TIME TO TIME.  TENANT SHALL NOT BE ENTITLED TO ANY RENTS
RECEIVED BY LANDLORD IN EXCESS OF THE RENT PROVIDED FOR IN THIS LEASE.


 


(IV)                              LANDLORD MAY SUE FOR INJUNCTIVE RELIEF OR TO
RECOVER DAMAGES FOR ANY LOSS RESULTING FROM THE BREACH.


 

Any agreement for an extension of the Term or any additional period thereafter
shall not thereby prevent Landlord from terminating this Lease for any reason
specified in this Lease.  If any such right of termination is exercised by
Landlord during the Term or any extension thereof, Tenant’s right to any further
extension shall thereby be automatically canceled.  Any such right of
termination of Landlord contained herein shall continue during the Term and any
subsequent extension hereof.

 


                (C)                                  DEFAULT BY LANDLORD AND
REMEDIES OF TENANT.  IT SHALL BE A DEFAULT AND BREACH OF THIS LEASE BY LANDLORD
IF IT SHALL FAIL TO PERFORM OR OBSERVE ANY TERM, CONDITION, COVENANT OR
OBLIGATION REQUIRED TO BE PERFORMED OR OBSERVED BY IT UNDER THIS LEASE FOR A
PERIOD OF THIRTY (30) DAYS AFTER NOTICE THEREOF FROM TENANT; PROVIDED, HOWEVER,
THAT IF THE TERM, CONDITION, COVENANT OR OBLIGATION TO BE PERFORMED BY LANDLORD
IS OF SUCH NATURE THAT THE SAME CANNOT REASONABLY BE PERFORMED WITHIN SUCH
THIRTY-DAY PERIOD, SUCH DEFAULT

 

8

--------------------------------------------------------------------------------


 

shall be deemed to have been cured if Landlord commences such performance within
said thirty-day period and thereafter diligently undertakes to complete the
same.  Upon the occurrence of any such default, Tenant may sue for injunctive
relief or to recover damages for any loss resulting from the breach, but Tenant
shall not be entitled to terminate this Lease or withhold or abate any rent due
hereunder.


 


(D)                                 NON-WAIVER OF DEFAULTS.  THE FAILURE OR
DELAY BY EITHER PARTY HERETO TO ENFORCE OR EXERCISE AT ANY TIME ANY OF THE
RIGHTS OR REMEDIES OR OTHER PROVISIONS OF THIS LEASE SHALL NOT BE CONSTRUED TO
BE A WAIVER THEREOF, NOR AFFECT THE VALIDITY OF ANY PART OF THIS LEASE OR THE
RIGHT OF EITHER PARTY THEREAFTER TO ENFORCE EACH AND EVERY SUCH RIGHT OR REMEDY
OR OTHER PROVISIONS.  NO WAIVER OF ANY DEFAULT AND BREACH OF THIS LEASE SHALL BE
HELD TO BE A WAIVER OF ANY OTHER DEFAULT OF BREACH.  THE RECEIPT OF RENT BY
LANDLORD AT A TIME AFTER RENT IS DUE UNDER THIS LEASE SHALL NOT BE CONSTRUED AS
A WAIVER OF SUCH DEFAULT.  THE RECEIPT BY LANDLORD OF LESS THAN THE FULL RENT
DUE SHALL NOT BE CONSTRUED TO BE OTHER THAN A PAYMENT ON ACCOUNT OF RENT THEN
DUE, NOR SHALL ANY STATEMENT ON TENANT’S CHECK OR ANY LETTER ACCOMPANYING
TENANT’S CHECK BE DEEMED AN ACCORD AND SATISFACTION, AND LANDLORD MAY ACCEPT
SUCH PAYMENT WITHOUT PREJUDICE TO LANDLORD’S RIGHT TO RECOVER THE BALANCE OF THE
RENT DUE OR TO PURSUE ANY OTHER REMEDIES PROVIDED IN THIS LEASE.  NO ACT OR
OMISSION BY LANDLORD OR ITS EMPLOYEES OR AGENTS DURING THE TERM OF THIS LEASE
SHALL BE DEEMED AN ACCEPTANCE OF A SURRENDER OF THE PREMISES, AND NO AGREEMENT
TO ACCEPT SUCH A SURRENDER SHALL BE VALID UNLESS IN WRITING AND SIGNED BY
LANDLORD.


 


(E)                                  ATTORNEY’S FEES.  IF TENANT DEFAULTS IN THE
PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, CONDITIONS, COVENANTS OR
OBLIGATIONS CONTAINED IN THIS LEASE AND LANDLORD PLACES THE ENFORCEMENT OF ALL
OR ANY PART OF THIS LEASE, THE COLLECTION OF ANY RENT DUE OR TO BECOME DUE OR
THE RECOVERY OF POSSESSION OF THE PREMISES IN THE HANDS OF AN ATTORNEY, OR IF
LANDLORD INCURS ANY FEES OR OUT-OF-POCKET COSTS IN ANY LITIGATION, NEGOTIATION
OR TRANSACTION IN WHICH TENANT CAUSES LANDLORD (WITHOUT LANDLORD’S FAULT) TO BE
INVOLVED OR CONCERNED, TENANT AGREES TO REIMBURSE LANDLORD FOR THE ATTORNEY’S
FEES AND COSTS INCURRED THEREBY, WHETHER OR NOT SUIT IS ACTUALLY FILED.  IF
LANDLORD DEFAULTS IN THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS,
CONDITIONS, COVENANTS OR OBLIGATIONS CONTAINED IN THIS LEASE TO BE PERFORMED BY
LANDLORD AND TENANT PREVAILS IN AN ACTION COMMENCED TO ENFORCE THIS LEASE,
LANDLORD AGREES TO REIMBURSE TENANT FOR TENANT’S REASONABLE ATTORNEYS’ FEES AND
COSTS INCURRED THEREBY.


 


20.                               BANKRUPTCY OR INSOLVENCY


 

It is understood and agreed that the following shall apply in the event of the
bankruptcy or insolvency of Tenant:

 


(A)                                  IF A PETITION IS FILED BY, OR AN ORDER FOR
RELIEF IS ENTERED AGAINST TENANT UNDER CHAPTER 7 OF THE BANKRUPTCY CODE AND THE
TRUSTEE OF TENANT ELECTS TO ASSUME THIS LEASE FOR THE PURPOSE OF ASSIGNING IT,
SUCH ELECTION OR ASSIGNMENT, OR BOTH, MAY BE MADE ONLY IF ALL OF THE TERMS AND
CONDITIONS OF SUBPARAGRAPHS (B) AND (D) BELOW ARE SATISFIED.  TO BE EFFECTIVE,
AN ELECTION TO ASSUME THIS LEASE MUST BE IN WRITING AND ADDRESSED TO LANDLORD,
AND IN LANDLORD’S BUSINESS JUDGEMENT, ALL OF THE CONDITIONS HEREINAFTER STATED,
WHICH LANDLORD AND TENANT ACKNOWLEDGE TO BE COMMERCIALLY REASONABLE, MUST HAVE
BEEN SATISFIED.  IF THE TRUSTEE FAILS SO TO ELECT TO ASSUME THIS LEASE WITHIN
SIXTY (60) DAYS AFTER HIS APPOINTMENT, THIS LEASE WILL BE DEEMED TO HAVE BEEN
REJECTED, AND LANDLORD SHALL THEN IMMEDIATELY BE ENTITLED TO POSSESSION OF THE
PREMISES WITHOUT FURTHER OBLIGATION TO TENANT OR THE TRUSTEE AND THIS LEASE
SHALL BE TERMINATED.  LANDLORD’S RIGHT TO BE COMPENSATED FOR DAMAGES IN THE
BANKRUPTCY PROCEEDING, HOWEVER, SHALL SURVIVE SUCH TERMINATION.


 


(B)                                 IF TENANT FILES A PETITION FOR
REORGANIZATION UNDER CHAPTERS 11 OR 13 OF THE BANKRUPTCY CODE, OR IF A
PROCEEDING FILED BY OR AGAINST TENANT UNDER ANY OTHER CHAPTER OF THE BANKRUPTCY
CODE IS CONVERTED TO A CHAPTER 11 OR 13 PROCEEDING AND TENANT’S TRUSTEE OR
TENANT AS DEBTOR-IN-POSSESSION FAILS TO ASSUME THIS LEASE WITHIN SIXTY (60) DAYS
FROM THE DATE OF THE FILING OF SUCH PETITION OR CONVERSION, THEN THE TRUSTEE OR
THE DEBTOR-IN-POSSESSION SHALL BE DEEMED TO HAVE REJECTED THIS LEASE.  TO BE
EFFECTIVE ANY ELECTION TO ASSUME THIS LEASE MUST BE IN WRITING ADDRESSED TO
LANDLORD AND, IN LANDLORD’S BUSINESS JUDGEMENT, ALL OF THE FOLLOWING CONDITIONS,
WHICH LANDLORD AND TENANT ACKNOWLEDGE TO BE COMMERCIALLY REASONABLE, MUST HAVE
BEEN SATISFIED:


 


(I)                                     THE TRUSTEE OR THE DEBTOR-IN-POSSESSION
HAS CURED OR HAS PROVIDED TO LANDLORD ADEQUATE ASSURANCE, AS DEFINED IN THIS
SUBPARAGRAPH (B), THAT:


 

(1)                                  THE TRUSTEE WILL CURE ALL MONETARY DEFAULTS
UNDER THIS LEASE WITHIN TEN (10) DAYS FROM THE DATE OF ASSUMPTION AND

 

(2)                                  THE TRUSTEE WILL CURE ALL NONMONETARY
DEFAULTS UNDER THIS LEASE WITHIN THIRTY (30) DAYS FROM THE DATE OF ASSUMPTION.

 


(II)                                  THE TRUSTEE OR THE DEBTOR-IN-POSSESSION
HAS COMPENSATED LANDLORD, OR HAS PROVIDED LANDLORD WITH ADEQUATE ASSURANCE, AS
HEREINAFTER DEFINED, THAT WITHIN TEN (10) DAYS FROM THE DATE OF ASSUMPTION
LANDLORD WILL BE COMPENSATED FOR ANY PECUNIARY LOSS IT HAS INCURRED ARISING FROM
THE DEFAULT OF TENANT, THE TRUSTEE, OR THE DEBTOR-IN-POSSESSION, AS RECITED IN
LANDLORD’S WRITTEN STATEMENT OF PECUNIARY LOSS SENT TO THE TRUSTEE OR
DEBTOR-IN-POSSESSION.


 


(III)                               THE TRUSTEE OR THE DEBTOR-IN-POSSESSION HAS
PROVIDED LANDLORD WITH ADEQUATE ASSURANCE OF THE FUTURE PERFORMANCE OF EACH OF
TENANT’S OBLIGATIONS UNDER THIS LEASE; PROVIDED, HOWEVER, THAT:


 

(1)                                  FROM AND AFTER THE DATE OF ASSUMPTION OF
THIS LEASE, THE TRUSTEE OR THE DEBTOR-IN-POSSESSION SHALL PAY THE BASE AND
ADDITIONAL RENTS PAYABLE UNDER THIS LEASE IN ADVANCE IN EQUAL MONTHLY
INSTALLMENTS ON EACH DATE THAT SUCH RENTS ARE PAYABLE.

 

(2)                                  THE TRUSTEE OR DEBTOR-IN-POSSESSION SHALL
ALSO DEPOSIT WITH LANDLORD, AS SECURITY FOR THE TIMELY PAYMENT OF RENT, AN
AMOUNT EQUAL TO THREE (3) MONTHS’ BASE RENT AND OTHER MONETARY CHARGES ACCRUING
UNDER THIS LEASE;

 

(3)                                  IF NOT OTHERWISE REQUIRED BY THE TERMS OF
THIS LEASE, THE TRUSTEE OR THE DEBTOR-IN-POSSESSION SHALL ALSO PAY IN ADVANCE,
ON EACH DAY THAT ANY INSTALLMENT OF BASE RENT IS PAYABLE, ONE-TWELFTH (1/12) OF
TENANT’S ANNUAL TAXES, OPERATING EXPENSES, AND OTHER OBLIGATIONS UNDER THIS
LEASE; AND

 

(4)                                  THE OBLIGATIONS IMPOSED UPON THE TRUSTEE OR
THE DEBTOR-IN-POSSESSION WILL CONTINUE FOR TENANT AFTER THE COMPLETION OF
BANKRUPTCY PROCEEDINGS.

 


(IV)                              LANDLORD HAS DETERMINED THAT THE ASSUMPTION OF
THIS LEASE WILL NOT:


 

(1)                                  BREACH ANY PROVISION IN ANY OTHER LEASE,
MORTGAGE, FINANCING AGREEMENT, OR OTHER AGREEMENT BY WHICH LANDLORD IS BOUND
RELATING TO THE PROPERTY OR PROJECT IN WHICH THE PREMISES IS LOCATED; OR

 

                (2)                                  DISRUPT, IN LANDLORD’S
JUDGEMENT, THE TENANT MIX OF THE OR PROJECT OR ANY OTHER ATTEMPT BY LANDLORD TO
PROVIDE A SPECIFIC VARIETY OF TENANTS IN THE PROJECT WHICH, IN LANDLORD’S
JUDGEMENT, WOULD BE MOST BENEFICIAL TO ALL OF THE TENANTS THEREOF AND WOULD
ENHANCE THE IMAGE, REPUTATION, AND PROFITABILITY THEREOF.

 


(V)                                 FOR PURPOSES OF THIS SUBPARAGRAPH (B),
“ADEQUATE ASSURANCE” MEANS THAT:


 

(1)                                  LANDLORD DETERMINES THAT THE TRUSTEE OR THE
DEBTOR-IN-POSSESSION HAS, AND WILL CONTINUE TO HAVE, SUFFICIENT UNENCUMBERED
ASSETS, AFTER THE PAYMENT OF ALL SECURED OBLIGATIONS AND ADMINISTRATIVE
EXPENSES, TO ASSURE LANDLORD THAT THE TRUSTEE OR THE DEBTOR-IN-POSSESSION WILL
HAVE SUFFICIENT FUNDS TIMELY TO FULFILL TENANT’S OBLIGATIONS UNDER THIS LEASE
AND TO KEEP THE PREMISES PROPERLY STAFFED WITH SUFFICIENT EMPLOYEES TO CONDUCT A
FULLY OPERATIONAL, ACTIVELY PROMOTED BUSINESS IN THE PREMISES; AND

 

                (2)                                  AN ORDER SHALL HAVE BEEN
ENTERED SEGREGATING SUFFICIENT CASH PAYABLE TO LANDLORD AND/OR A VALID AND
PERFECTED FIRST LIEN AND SECURITY INTEREST SHALL HAVE BEEN GRANTED IN PROPERTY
OF TENANT, TRUSTEE, OR DEBTOR-IN-

 

9

--------------------------------------------------------------------------------


 

POSSESSION WHICH IS ACCEPTABLE IN VALUE AND KIND TO LANDLORD, TO SECURE TO
LANDLORD THE OBLIGATION OF THE TRUSTEE OR DEBTOR-IN-POSSESSION TO CURE ALL
MONETARY AND NONMONETARY DEFAULTS UNDER THIS LEASE WITHIN THE TIME PERIODS SET
FORTH ABOVE.

 


(C)                                  IN THE EVENT THIS LEASE IS ASSUMED BY A
TRUSTEE APPOINTED FOR TENANT OR BY TENANT AS DEBTOR-IN-POSSESSION UNDER THE
PROVISIONS OF SUBPARAGRAPH (B) ABOVE AND, THEREAFTER, TENANT IS EITHER
ADJUDICATED BANKRUPT OR FILES A SUBSEQUENT PETITION FOR ARRANGEMENT UNDER
CHAPTER 11 OF THE BANKRUPTCY CODE, THEN LANDLORD MAY, AT ITS OPTION, TERMINATE
THIS LEASE AND ALL THE TENANT’S RIGHTS UNDER IT, BY GIVING WRITTEN NOTICE OF
LANDLORD’S ELECTION SO TO TERMINATE.


 


(D)                                 IF THE TRUSTEE OR THE DEBTOR-IN-POSSESSION
HAS ASSUMED THIS LEASE, PURSUANT TO SUBPARAGRAPH (A) OR (B) ABOVE, TO ASSIGN OR
TO ELECT TO ASSIGN TENANT’S INTEREST UNDER THIS LEASE OR THE ESTATE CREATED BY
THAT INTEREST TO ANY OTHER PERSON, SUCH INTEREST OR ESTATE MAY BE ASSIGNED ONLY
IF THE INTENDED ASSIGNEE HAS PROVIDED ADEQUATE ASSURANCE OF FUTURE PERFORMANCE,
AS DEFINED IN THIS SUBPARAGRAPH (D), OF ALL OF THE TERMS, COVENANTS, AND
CONDITIONS OF THIS LEASE.


 


(I)                                     FOR PURPOSES OF THIS SUBPARAGRAPH (D),
“ADEQUATE ASSURANCE OF FUTURE PERFORMANCE” MEANS THAT LANDLORD HAS ASCERTAINED
THAT EACH OF THE FOLLOWING CONDITIONS HAS BEEN SATISFIED:


 

(1)                                  THE ASSIGNEE HAS SUBMITTED A CURRENT
FINANCIAL STATEMENT, AUDITED BY A CERTIFIED PUBLIC ACCOUNTANT, WHICH SHOWS A NET
WORTH AND WORKING CAPITAL IN AMOUNTS DETERMINED BY LANDLORD TO BE SUFFICIENT TO
ASSURE THE FUTURE PERFORMANCE BY THE ASSIGNEE OF THE TENANT’S OBLIGATIONS UNDER
THIS LEASE;

 

(2)                                  IF REQUESTED BY LANDLORD, THE ASSIGNEE WILL
OBTAIN GUARANTEES, IN FORM AND SUBSTANCE SATISFACTORY TO LANDLORD (I.E.
LETTER(S) OF CREDIT), FROM ONE OR MORE PERSONS WHO SATISFY LANDLORD’S STANDARDS
OF CREDITWORTHINESS; AND

 

(3)                                  LANDLORD HAS OBTAINED CONSENTS OR WAIVERS
FROM ANY THIRD PARTIES WHICH MAY BE REQUIRED UNDER ANY LEASE, MORTGAGE,
FINANCING ARRANGEMENT, OR OTHER AGREEMENT BY WHICH LANDLORD IS BOUND, TO ENABLE
LANDLORD TO PERMIT SUCH ASSIGNMENT.

 


(E)                                  WHEN, PURSUANT TO THE BANKRUPTCY CODE, THE
TRUSTEE OR THE DEBTOR-IN-POSSESSION IS OBLIGATED TO PAY REASONABLE USE AND
OCCUPANCY CHARGES FOR THE USE OF ALL OR PART OF THE PREMISES, IT IS AGREED THAT
SUCH CHARGES WILL NOT BE LESS THAN THE BASE RENT AS DEFINED IN THIS LEASE, PLUS
ADDITIONAL RENT AND OTHER MONETARY OBLIGATIONS OF TENANT INCLUDED HEREIN.


 


(F)                                    NEITHER TENANT’S INTEREST IN THIS LEASE
NOR ANY ESTATE OF TENANT CREATED IN THIS LEASE SHALL PASS TO ANY TRUSTEE,
RECEIVER, ASSIGNEE FOR THE BENEFIT OF CREDITORS, OR ANY OTHER PERSON OR ENTITY,
NOR OTHERWISE BY OPERATION OF LAW UNDER THE LAWS OF ANY STATE HAVING
JURISDICTION OF THE PERSON OR PROPERTY OF TENANT, UNLESS LANDLORD CONSENTS IN
WRITING TO SUCH TRANSFER.  LANDLORD’S ACCEPTANCE OF RENT OR ANY OTHER PAYMENTS
FROM ANY TRUSTEE, RECEIVER, ASSIGNEE, PERSON, OR OTHER ENTITY WILL NOT BE DEEMED
TO HAVE WAIVED, OR WAIVE, EITHER THE REQUIREMENT OF LANDLORD’S CONSENT OR
LANDLORD’S RIGHT TO TERMINATE THIS LEASE FOR ANY TRANSFER OF TENANT’S INTEREST
UNDER THIS LEASE WITHOUT SUCH CONSENT.


 


21.                               ACCESS TO THE PREMISES


 

Landlord, its employees and agents and any mortgagee of the Project shall have
the right to enter any part of the Premises at all reasonable times after prior
reasonable notice (except that no notice shall be required in the case of an
emergency) for the purposes of examining or inspecting the same, showing the
same to prospective purchasers, mortgagees or tenants and for making such
repairs, alterations or improvements to the Premises or the Project as Landlord
may deem necessary or desirable.  Except in the case of an emergency, Landlord
shall use reasonable efforts to minimize the disruption to Tenant’s business
when making repairs, alterations or improvements.  If representatives of Tenant
shall not be present to open and permit such entry into the Premises at any time
when such entry is necessary or permitted hereunder, Landlord and its employees
and agents may enter the Premises by means of a master key or otherwise,
Landlord shall incur no liability to Tenant for such entry, nor shall such entry
constitute an eviction of Tenant or a termination of this Lease, nor entitle
Tenant to any abatement of rent therefore.

 


22.                               SURRENDER OF PREMISES


 

Upon the expiration or earlier termination of this Lease, Tenant shall surrender
the Premises to Landlord, together with all keys, access cards, alterations,
improvements, and other property as provided elsewhere herein, in broom-clean
condition and in good order, condition and repair, except for ordinary wear and
tear and damage which Tenant is not obligated to repair, failing which (but only
after Landlord gives Tenant notice of any deficiency and gives Tenant five (5)
days after the date of such notice in which to cure) Landlord may restore the
Premises to such condition at Tenant’s expense, which shall be payable upon
demand.  Upon such expiration or termination Tenant’s trade fixtures, furniture
and equipment shall remain Tenant’s property, and Tenant shall have the right
and the obligation to remove the same prior to the expiration or earlier
termination of this Lease, Tenant shall promptly repair any damage caused by any
such removal, and shall restore the Premises to the condition existing prior to
the installation of the items so removed.  Any of Tenant’s trade fixtures,
furniture or equipment not so removed shall be considered abandoned and may be
retained by Landlord or be destroyed.

 


23.                               HOLDING OVER


 

If Tenant remains in possession of the Premises without the consent of Landlord
after the expiration or earlier termination of this Lease, Tenant shall be
deemed to hold the Premises as a tenant at will subject to all of the terms,
conditions, covenants and provisions of this Lease (which shall be applicable
during the holdover period), except that Tenant shall pay to Landlord one
hundred fifty percent (150%) of the last current Base Rent and Additional Rent,
which rent shall be payable to Landlord on demand.  In addition, Tenant shall be
liable to Landlord for all damages occasioned by such holding over.  Tenant
shall vacate and surrender the Premises to Landlord upon Tenant’s receipt of
notice from Landlord to vacate.  No holding over by Tenant, whether with or
without the consent of Landlord, shall operate to extend this Lease except as
otherwise expressly provided herein.

 


24.                               INTENTIONALLY DELETED


 


25.                               QUIET ENJOYMENT


 

                Except as provided in Paragraph 23 hereof to the extent that it
may be applicable, if and so long as Tenant pays the prescribed rent and
performs or observes all of the terms, conditions, covenants and obligations of
this Lease required to be performed or observed by it hereunder, Tenant shall at
all times during the term hereof have the peaceable and quiet enjoyment,
possession, occupancy and use of the Premises without any interference from
Landlord or any person or persons claiming the Premises by, through or under
Landlord, subject to any mortgages, underlying leases or other matters of record
to which this Lease is or may become subject.

 


26.                               NOTICE AND PLACE OF PAYMENT


 


(A)                                  ALL RENT AND OTHER PAYMENTS REQUIRED TO BE
MADE BY TENANT TO LANDLORD SHALL BE DELIVERED OR MAILED TO LANDLORD’S MANAGEMENT
AGENT AT THE ADDRESS SET FORTH BELOW OR ANY OTHER ADDRESS LANDLORD MAY SPECIFY
FROM TIME TO TIME BY WRITTEN NOTICE GIVEN TO TENANT.


 


                (B)                                 ALL PAYMENTS REQUIRED TO BE
MADE BY LANDLORD TO TENANT SHALL BE DELIVERED OR MAILED TO TENANT AT THE ADDRESS
SET FORTH IN PARAGRAPH 26(C) HEREOF OR AT ANY OTHER ADDRESS WITHIN THE UNITED
STATES AS TENANT MAY SPECIFY FROM TIME TO TIME BY WRITTEN NOTICE GIVEN TO
LANDLORD.

 

10

--------------------------------------------------------------------------------


 


(C)                                  ANY NOTICE, DEMAND OR REQUEST REQUIRED OR
PERMITTED TO BE GIVEN UNDER THIS LEASE OR BY LAW SHALL BE DEEMED TO HAVE BEEN
GIVEN IF REDUCED TO WRITING AND MAILED BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE PARTY WHO IS TO RECEIVE SUCH NOTICE, DEMAND OR REQUEST AT THE
ADDRESS SET FORTH BELOW OR AT SUCH OTHER ADDRESS AS LANDLORD OR TENANT MAY
SPECIFY FROM TIME TO TIME BY WRITTEN NOTICE.  WHEN DELIVERING SUCH NOTICE,
DEMAND OR REQUEST SHALL BE DEEMED TO HAVE BEEN GIVEN AS OF THE DATE IT WAS SO
DELIVERED OR MAILED.


 

Landlord

Tenant:

 

 

Pondview Plaza Corporation
c/o Zeller Management Corporation
7900 Xerxes Avenue South, Suite 125
Bloomington, Minnesota 55431
Attention:  Building Manager

Vital Images, Inc.
5850 Opus Parkway, Suite 300
Minnetonka, Minnesota 55343
Attn: Chief Financial Officer

 

 

With copies to:

 

 

 

Pondview Plaza Corporation
500 Three Galleria Tower
13155 Noel Road
Dallas, Texas 75240
Attention:  William Brown

Richard A. Hoel
Winthrop & Weinstine, P.A.
Suite 3500
225 South Sixth Street
Minneapolis, MN  55402

 

 

Thomas P. Stoltman, Esq.
LARKIN, HOFFMAN, DALY & LINDGREN, LTD.
1500 Wells Fargo Plaza
7900 Xerxes Avenue South
Bloomington, Minnesota 55431

 

 


27.                               MISCELLANEOUS GENERAL PROVISIONS


 


(A)                                  PAYMENTS DEEMED RENT.  ANY AMOUNTS OF MONEY
TO BE PAID BY TENANT TO LANDLORD PURSUANT TO THE PROVISIONS OF THIS LEASE,
WHETHER OR NOT SUCH PAYMENTS ARE DENOMINATED “RENT” OR “ADDITIONAL RENT” AND
WHETHER OR NOT THEY ARE TO BE PERIODIC OR RECURRING, SHALL BE DEEMED RENT OR
ADDITIONAL RENT FOR PURPOSES OF THIS LEASE; AND ANY FAILURE TO PAY ANY OF SAME
AS PROVIDED IN PARAGRAPH 19(A) HEREOF SHALL ENTITLE LANDLORD TO EXERCISE ALL OF
THE RIGHTS AND REMEDIES AFFORDED HEREBY OR BY LAW FOR THE COLLECTION AND
ENFORCEMENT OF TENANT’S OBLIGATION TO PAY RENT.  TENANT’S OBLIGATION TO PAY ANY
SUCH RENT OR ADDITIONAL RENT PURSUANT TO THE PROVISIONS OF THIS LEASE SHALL
SURVIVE THE EXPIRATION OR OTHER TERMINATION OF THIS LEASE AND THE SURRENDER OF
POSSESSION OF THE PREMISES AFTER ANY HOLDOVER PERIOD.


 


(B)                                 ESTOPPEL LETTERS.  TENANT SHALL, WITHIN TEN
(10) BUSINESS DAYS FOLLOWING WRITTEN REQUEST FROM LANDLORD, EXECUTE, ACKNOWLEDGE
AND DELIVER TO LANDLORD OR TO ANY LENDER, PURCHASER OR PROSPECTIVE LENDER OR
PURCHASER DESIGNATED BY LANDLORD A WRITTEN STATEMENT IN A FORM PROVIDED BY
LANDLORD CERTIFYING (I) THAT THIS LEASE IS IN FULL FORCE AND EFFECT AND
UNMODIFIED (OR, IF MODIFIED, STATING THE NATURE OF SUCH MODIFICATION), (II) THE
DATE TO WHICH RENT HAS BEEN PAID, (III) THAT THERE ARE NOT, TO TENANT’S ACTUAL
KNOWLEDGE, ANY UNCURED DEFAULTS (OR SPECIFYING SUCH DEFAULTS IF ANY ARE
CLAIMED); AND (IV) SUCH FURTHER MATTERS AS MAY BE REQUESTED BY LANDLORD.  ANY
SUCH STATEMENT MAY BE RELIED UPON BY ANY PROSPECTIVE PURCHASER OR MORTGAGEE OF
ALL OR ANY PART OF THE PROJECT.  TENANT’S FAILURE TO DELIVER SUCH STATEMENT
WITHIN SUCH PERIOD SHALL BE CONCLUSIVE UPON TENANT THAT THIS LEASE IS IN FULL
FORCE AND EFFECT AND UNMODIFIED, AND THAT THERE ARE NO UNCURED DEFAULTS IN
LANDLORD’S PERFORMANCE HEREUNDER.


 


(C)                                  MEMORANDUM OF LEASE.  IF REQUESTED BY
EITHER PARTY, A MEMORANDUM OF LEASE, CONTAINING THE INFORMATION REQUIRED BY
APPLICABLE LAW CONCERNING THIS LEASE SHALL BE PREPARED, EXECUTED BY BOTH PARTIES
AND FILED FOR RECORD IN THE OFFICE OF THE COUNTY RECORDER IN HENNEPIN COUNTY,
MINNESOTA.


 


(D)                                 CLAIMS FOR FEES.  LANDLORD AND TENANT
REPRESENT THAT THEY HAVE NOT DEALT WITH ANY BROKERS IN CONNECTION WITH THE
NEGOTIATION OR EXECUTION OF THIS LEASE EXCEPT FOR ZELLER REALTY CORPORATION AS
LANDLORD’S REPRESENTATIVE AND WINTHROP COMMERCIAL AS TENANT’S REPRESENTATIVE. 
LANDLORD AGREES TO PAY LEASING COMMISSIONS TO LANDLORD’S REPRESENTATIVE AND
TENANT’S REPRESENTATIVE PURSUANT TO SEPARATE AGREEMENTS.  EACH PARTY HERETO
SHALL INDEMNIFY AND HOLD HARMLESS THE OTHER PARTY FOR ANY AND ALL LIABILITY
INCURRED IN CONNECTION WITH THE NEGOTIATION OR EXECUTION OF THIS LEASE FOR ANY
OTHER REAL ESTATE BROKER’S COMMISSION OR FINDER’S FEE WHICH HAS BEEN EARNED BY A
REAL ESTATE BROKER OR OTHER PERSON ON SUCH PARTY’S BEHALF.  ONE-HALF OF THE
LEASING COMMISSIONS FOR THE INITIAL PREMISES AND THE ADDITIONAL PREMISES SHALL
BE PAYABLE UPON EXECUTION OF THIS LEASE AND THE REMAINING ONE-HALF SHALL BE
PAYABLE ON OR BEFORE DECEMBER 15, 2004.


 


(E)                                  APPLICABLE LAW.  THIS LEASE AND ALL MATTERS
PERTINENT THERETO SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MINNESOTA.


 


(F)                                    ENTIRE AGREEMENT.  THIS LEASE, INCLUDING
ALL EXHIBITS, RIDERS AND ADDENDA, CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO AND MAY NOT BE MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING
EXECUTED BY THE PARTIES HERETO.


 


(G)                                 BINDING EFFECT.  THIS LEASE AND THE
RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO
AS WELL AS THE PARTIES THEMSELVES; PROVIDED, HOWEVER, THAT LANDLORD, ITS
SUCCESSORS AND ASSIGNS SHALL BE OBLIGATED TO PERFORM LANDLORD’S COVENANTS UNDER
THIS LEASE ONLY DURING AND IN RESPECT OF THEIR SUCCESSIVE PERIODS AS LANDLORD
DURING THE TERM OF THIS LEASE.


 


(H)                                 SEVERABILITY.  IF ANY PROVISION OF THIS
LEASE SHALL BE HELD TO BE INVALID, VOID OR UNENFORCEABLE, THE REMAINING
PROVISIONS HEREOF SHALL NOT BE AFFECTED OR IMPAIRED, AND SUCH REMAINING
PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(I)                                     NO PARTNERSHIP.  LANDLORD SHALL NOT, BY
VIRTUE OF THE EXECUTION OF THIS LEASE OR THE LEASING OF THE PREMISES TO TENANT,
BECOME OR BE DEEMED A PARTNER OF TENANT IN THE CONDUCT OF TENANT’S BUSINESS ON
THE PREMISES OR OTHERWISE.


 


(J)                                     HEADINGS, GENDER, ETC.  AS USED IN THIS
LEASE, THE WORD “PERSON” SHALL MEAN AND INCLUDE, WHERE APPROPRIATE, AN
INDIVIDUAL, CORPORATION, PARTNERSHIP OR OTHER ENTITY; THE PLURAL SHALL BE
SUBSTITUTED FOR THE SINGULAR, AND THE SINGULAR FOR THE PLURAL, WHERE
APPROPRIATE; AND WORDS OF ANY GENDER SHALL INCLUDE ANY OTHER GENDER.  THE
TOPICAL HEADINGS OF THE SEVERAL PARAGRAPHS OF THIS LEASE ARE INSERTED ONLY AS A
MATTER OF CONVENIENCE AND REFERENCE, AND DO NOT AFFECT, DEFINE, LIMIT OR
DESCRIBE THE SCOPE OR INTENT OF THIS LEASE.


 


                (K)                                  WAIVER OF JURY.  TO THE
EXTENT PERMITTED BY LAW, TENANT HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A JURY
TRIAL IN THE EVENT OF LITIGATION BETWEEN TENANT AND LANDLORD PERTAINING TO THIS
LEASE.


 


                (L)                                     ALLOCATION OF RENT. 
LANDLORD AND TENANT AGREE THAT NO PORTION OF THE BASE RENT PAID BY TENANT DURING
THE PORTION OF THE TERM OF THIS LEASE OCCURRING AFTER THE EXPIRATION OF ANY
PERIOD DURING WHICH SUCH RENT WAS ABATED SHALL BE ALLOCATED BY LANDLORD OR
TENANT TO SUCH RENT ABATEMENT PERIOD, NOR IS SUCH RENT INTENDED BY THE PARTIES
TO BE ALLOCABLE TO ANY ABATEMENT PERIOD.


 


                (M)                               RIGHT TO CHANGE PROJECT NAME
AND ADDRESS.  LANDLORD RESERVES THE RIGHT TO CHANGE THE NAME OR STREET ADDRESS
OF THE PROJECT.  IF THE CHANGE OF NAME OR STREET ADDRESS IS DONE AT THE
DIRECTION OF LANDLORD (AND NOT AT THE REQUEST OR REQUIREMENT OF GOVERNMENTAL
AUTHORITIES (INCLUDING THE U.S. POSTAL SERVICE), LANDLORD SHALL REIMBURSE TENANT
FOR THE COST OF A SIX (6) MONTH SUPPLY OF BUSINESS CARDS.

 

11

--------------------------------------------------------------------------------


 


(N)                                 REQUIREMENT OF IDENTIFICATION.  LANDLORD, OR
ITS CONTRACTOR(S), MAY REQUIRE ALL PERSONS ENTERING OR LEAVING THE PROJECT
DURING SUCH HOURS AS LANDLORD MAY REASONABLY DETERMINE, TO IDENTIFY THEMSELVES
BY REGISTRATION OR OTHERWISE, AND TO ESTABLISH THEIR RIGHT TO LEAVE OR ENTER,
AND TO EXCLUDE OR EXPEL ANY PEDDLER, SOLICITOR OR BEGGAR AT ANY TIME FROM THE
PREMISES OR PROJECT.


 


(O)                                 RESERVED AREAS, LIGHT AND AIR.  THIS LEASE
DOES NOT GIVE TENANT ANY RIGHT TO USE, AND LANDLORD HEREBY EXCLUDES AND RESERVES
FOR ITS SOLE AND EXCLUSIVE USE, THE FOLLOWING AREAS IN AND ABOUT THE PREMISES: 
JANITOR CLOSETS, STAIRWAYS AND STAIRWELLS, FAN, MECHANICAL, ELECTRICAL,
TELEPHONE AND SIMILAR ROOMS (OTHER THAN THOSE INSTALLED FOR TENANT’S EXCLUSIVE
USE); ELEVATOR, PIPE AND OTHER VERTICAL SHAFTS, FLUES AND DUCTS; ALL AREAS ABOVE
THE ACOUSTICAL CEILING AND BELOW THE FINISHED FLOORCOVERING INSTALLED IN THE
PREMISES; ALL OTHER STRUCTURAL OR MECHANICAL ELEMENTS SERVING OTHER AREAS OF THE
PROJECT; AND ALL SUBTERRANEAN, MINERAL, AIR, LIGHT AND VIEW RIGHTS.


 


(P)                                 LIMITATION OF LANDLORD’S PERSONAL
LIABILITY.  TENANT SPECIFICALLY AGREES TO LOOK SOLELY TO LANDLORD’S INTEREST IN
THE PROJECT FOR THE RECOVERY OF ANY JUDGMENT AGAINST LANDLORD, IT BEING AGREED
THAT LANDLORD (AND ITS PARTNERS AND SHAREHOLDERS) SHALL NEVER BE PERSONALLY
LIABLE FOR ANY SUCH JUDGMENT.


 


(Q)                                 EXECUTION BY LANDLORD.  SUBMISSION OF THIS
INSTRUMENT TO TENANT, OR TENANT’S AGENTS OR ATTORNEYS, FOR EXAMINATION OR
SIGNATURE DOES NOT CONSTITUTE OR IMPLY AN OFFER TO LEASE, RESERVATION OF SPACE,
OR OPTION TO LEASE, AND THIS LEASE SHALL HAVE NO BINDING LEGAL EFFECT UNTIL
EXECUTION HEREOF BY BOTH LANDLORD AND TENANT.


 


(R)                                    TIME OF ESSENCE.  TIME IS OF THE ESSENCE
OF THIS LEASE AND EACH OF ITS PROVISIONS.


 


28.                               ADDITIONAL PROVISIONS


 

Additional provisions of this Lease are set forth in Paragraphs 29 through 37 of
the Addendum to Lease attached hereto and made a part hereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

LANDLORD:

TENANT:

 

 

PONDVIEW PLAZA CORPORATION,

VITAL IMAGES, INC.

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Michael Kirby

 

By:

/s/ Jay D. Miller

Name:

Michael Kirby

 

Name:

Jay D. Miller

Title:

Vice President

 

Title:

President & CEO

 

Exhibits

A)                                  Demising Plan

B)                                    Legal Description

C)                                    Tenant Improvement Drawings and
Specifications

D)                                   Rules & Regulations

E)                                     Estoppel Letter

F)                                     Work Letter

 

12

--------------------------------------------------------------------------------


 

Exhibit A

 

[g54861keimage002.jpg]

 

1

--------------------------------------------------------------------------------


 

[g54861keimage004.jpg]

 

2

--------------------------------------------------------------------------------


 

Exhibit B

 

 

Lot 1, Block 2, Opus 2 Tenth Addition, Hennepin County, Minnesota

 

--------------------------------------------------------------------------------


 

Exhibit C

 

 

Floor plans to be completed and attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PONDVIEW PLAZA RULES & REGULATIONS

 

Tenant agrees to observe the rights reserved to Landlord in the Lease and
agrees, for itself, its employees, agents, clients, customers, invitees and
guests, to comply with the following rules and regulations with such reasonable
modifications thereof and additions thereto as Landlord may make, from time to
time, for the Project:

 

1.                                       The sidewalks, entries, passages,
courtyard, corridors, stairways and elevators shall not be obstructed by any
tenants, their employees or agents, or used by them for purposes other than
ingress and egress to and from their respective suites.  Boxes, cartons or any
other debris which is to be thrown away by the cleaning crew should not be left
in the corridors.

 

2.                                       All heavy articles (i.e., safes) shall
be carried up or into the Premises only at such times and in such manner as
shall be prescribed by Landlord, and Landlord shall in all cases have the right
to specify the proper weight and position of any such heavy article.  Any damage
done to the Building by taking in or removing any such equipment or from
overloading any floor in any way shall be paid for by Tenant.  Defacing or
injuring in any way any part of the Building by Tenant, his agents or employees,
shall be paid for by Tenant.

 

3.                                       Tenant will refer all contractors,
contractors’ representatives and installation technicians rendering any service
on or to the Premises for Tenant to Landlord for Landlord’s approval and
supervision before performance of any contractual service.  This provision shall
apply to all work performed in the Building, including but not limited to the
installation of the telephone and other communications equipment, electrical
devices and attachments and installations of any nature affecting floors, walls,
woodwork, trim, windows, ceilings, equipment or any other physical portion of
the Building.  Such approval, if given, shall in no way make Landlord a party to
any contract between Tenant and any such contractor, and Landlord shall have no
liability therefore.

 

4.                                       No sign, advertisement or notice shall
be inscribed, painted or affixed on any part of the inside or outside of said
Building.  Landlord will supply building standard signage for Tenant’s suite
entrance, at Tenant’s cost.  Any additions, deletions or changes to the door
signage after the original signage is installed shall also be at Tenant’s cost. 
A directory in a conspicuous space, with the names of tenants, will be provided
by Landlord; any necessary revisions to the directory will be made by Landlord
within a reasonable time after notice from Tenant of the error or change making
the revision necessary.  No furniture shall be placed in front of the Building
or in any lobby or corridor without written consent of Landlord.  Landlord shall
have the right to remove all other signs and furniture, without notice to
Tenant, at the expense of Tenant.

 

5.                                       Tenant shall have the non-exclusive use
in common with Landlord, other tenants, their guests and invitees, of the
automobile parking areas, driveways and footways, subject to reasonable rules
and regulations for the use thereof as prescribed from time to time by
Landlord.  Landlord shall have the right to designate parking areas for the use
of tenants of the Project and their employees, and tenants and their employees
shall not park in parking areas not so designated, specifically including
driveways, fire lanes, loading/unloading areas, walkways and building
entrances.  Tenant agrees that upon written notice from Landlord, it will
furnish Landlord, within five (5) days from receipt of such notice, the state
automobile license numbers assigned to the automobiles of Tenant and its
employees.  Landlord shall not be liable for any vehicle of Tenant or its
employees that Landlord shall have towed from the premises when illegally
parked.  Landlord will not be liable for damage to vehicles in the parking areas
or for theft of vehicles, personal property from vehicles, or equipment of
vehicles.

 

6.                                       No tenant shall do or permit anything
to be done in said Premises or bring or keep anything therein which will in any
way increase the rate of fire insurance on said Building, or on property kept
therein, or obstruct or interfere with the rights of other tenants, or in any
way injure or annoy them, or conflict with the laws relating to fire, or with
any regulations of the fire department, or with any insurance policy upon said
buildings or any part thereof, or conflict with any rules and ordinances of the
local Board of Health or any governing bodies.

 

7.                                       Employees of the Building will at all
times keep a pass key, and agents of Landlord shall at all reasonable times be
allowed admittance to Tenant’s Premises for purposes authorized by the Lease.

 

8.                                       No additional locks shall be placed
upon any doors without the written consent of Landlord.  All keys to the
Premises shall be furnished by Landlord in a reasonable number commensurate with
the square footage leased.  Additional keys shall be furnished at Tenant cost. 
Upon termination of this Lease, all keys shall be surrendered, and Tenant shall
then give Landlord or its agent explanation of the combination of all locks upon
any doors or vaults.

 

9.                                       No windows or other openings that
reflect or admit light into the corridors or passageways, or to any other place
in said Building, shall be covered or obstructed by any tenant.

 

10.                                 No person shall disturb the occupants of the
Building by the use of any musical instruments, the making of unseemly noises,
or any unreasonable noise.  No animals or pets of any kind will be allowed in
the building.

 

11.                                 The water closets and other water fixtures
shall not be used for any purpose other than those for which they were
constructed, and any damage resulting to them from misuse, or the defacing or
injury of any part of the Building, shall be borne by the person who shall
occasion it.

 

12.                                 No bicycles or similar vehicles will be
allowed in the Building.  Exterior parking for such vehicles will be provided.

 

13.                                 Nothing shall be thrown out the windows of
the Building or down the stairways or other passages.

 

14.                                 Tenant shall not be permitted to use or to
keep in the Building any kerosene, camphene, burning fluid or other illuminating
materials.

 

15.                                 If any tenant desires, at its cost,
telephonic or other electronic connections, Landlord or its agents will direct
the electricians as to where and how the wires may be introduced, and without
such directions, no boring or cutting for wires will be permitted.

 

16.                                 All mini-blinds, draperies or other window
treatments Tenant desires to install on exterior windows in the Premises shall
be of such shape, color, materials and make as shall be approved by Landlord and
the same shall be installed at Tenant’s cost.  Landlord or its agents shall have
the right to enter the Premises to examine the same or to make such repairs,
alterations or additions as Landlord shall deem necessary for the safety,
preservation or improvement of the Building.

 

17.                                 Six months prior to the expiration of the
Lease, Landlord or its agents may show the Premises.

 

18.                                 No portion of the Building shall be used for
the purpose of lodging rooms or for any immoral or unlawful purposes.

 

19.                                 All glass, locks and trimmings in or about
the doors and windows and all electric fixtures belonging to the Building shall
be kept whole, and whenever broken by anyone shall be immediately replaced or
repaired and put in order at Tenant’s cost under the direction and to the
satisfaction of Landlord, and on removal shall be left whole and in good repair.

 

--------------------------------------------------------------------------------


 

20.                                 Except for the installation of vending
machines for snacks and soft drinks for use by Tenant’s employees and visitors,
Tenant shall not install or authorize the installation of any vending machines
or food preparation devices without Landlord’s written approval.  Landlord shall
have the right to rescind this approval, if given, without liability to Tenant
for reimbursement of any Tenant costs or expenses or to grant exclusive rights
to vending machine operators.

 

21.                                 Landlord reserves the right at any time to
temporarily take one elevator out of service to tenants for exclusive use by
management in servicing the Building.

 

22.                                 No electric heaters or electric fans are
allowed on the Premises without the prior written consent of Landlord except for
“UL” approved devices.

 

23.                                 Intentionally deleted.

 

24.                                 Before leaving the Premises unattended,
Tenant shall close and securely lock all doors and transoms and shut off all
utilities in the Premises.  Any damage resulting from failure to do so shall be
paid by Tenant.

 

25.                                 Tenant shall not place any radio or
television antenna on the roof or on or in any part of the inside or outside of
the Building other than the inside of the Premises, or operate or permit to be
operated any musical or sound producing instrument or device inside or outside
the Premises which may be heard outside the Premises, or operate any electrical
device from which may emanate electrical waves which may interfere with or
impair radio or television broadcasting or reception from or in the Building or
elsewhere.

 

26.                                 Tenant shall not make or permit any noise,
vibration or odor to emanate from the Premises; or do anything therein tending
to create, or maintain, a nuisance; or disturb, solicit or canvass any occupant
of the Building, or do any act tending to injure the reputation of the Building.

 

27.                                 Tenant shall not place anything or allow
anything to be placed near the glass of any door, partition, or window which may
be unsightly from outside the Premises; or take or permit to be taken in or out
of other entrances of the Building, or take or permit on other elevators, any
item normally taken in or out through the trucking concourse or service doors or
in or on freight elevators; or, whether temporarily, accidentally, or otherwise,
allow anything to remain in, place or store anything in, or obstruct in any way,
any passageway, exit, stairway, elevator, shipping platform, or truck
concourse.  Tenant shall lend its full cooperation to keep such areas free from
all obstruction and in a clean and sightly condition and move all supplies,
furniture and equipment as soon as received directly to the Premises and move
all such items and waste, other than waste customarily removed by employees of
the Building, being taken from the Premises, directly to the shipping platform
at or about the time arranged for removal therefrom.

 

28.                                 Except for hanging artwork on walls, Tenant
shall not do any painting or decorating in the Premises; or mark, paint, cut or
drill into, drive nails or screws into, or in any way deface any part of the
Premises or the Building, outside or inside, without the prior written consent
of Landlord.  If Tenant desires signal, communication, alarm or other utility or
service connections installed or changed, the same shall be made by and at the
expense of Tenant, with the approval and under direction of Landlord.

 

29.                                 Upon written application by Tenant, and
approval thereof by Landlord, Landlord shall furnish freight elevator service
for Tenant at times other than those times provided for in the Lease.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

TENANT ESTOPPEL LETTER

 

 

Pondview Plaza Corporation

7900 Xerxes Avenue South

Bloomington, Minnesota 55431

 

 

Lease Dated:

March                             , 2004

Landlord:

Pondview Plaza Corporation

Tenant:

Vital Images, Inc.

Premises:

300 Pondview Plaza

 

5850 Opus Parkway

 

Minnetonka, Minnesota 55343

 

 

Gentlemen:

 

The undersigned (“Tenant”) hereby confirms the following as of the date hereof:

 

1.                Tenant is the tenant under the above captioned lease (the
“Lease”).  All capitalized terms contained herein have the meaning defined in
the Lease.

 

2.                The Commencement Date of the Term is February 1, 2005.  The
Expiration Date of the Term is January 31, 2012.

 

3.                Tenant has accepted the Initial Premises for occupancy and the
condition of the Initial Premises, including the Tenant Finish Improvements
constructed thereon and the Building, is in conformity with the provisions of
this Lease in all respects, except for the following:

 

 

 

.

 

4.                The rentable area of the Initial Premises is 41,085 square
feet.

 

5.                The Lease is in full force and effect; to Tenant’s actual
knowledge, there is no existing default on the part of Landlord under the Lease;
and the Lease has not been amended, modified, supplemented or superseded, except
for the following:

 

.

 

Dated:                                , 2005

VITAL IMAGES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F
WORK LETTER
(ALLOWANCE)

 

The terms used herein shall have the meanings ascribed to them in the Lease,
unless otherwise stated herein.  This Work Letter shall apply to construction of
Tenant Finish Improvements both for the Initial Premises and the Additional
Premises.  With respect to construction of Tenant Finish Improvements for the
Additional Premises, the “Commencement Date” shall mean the “Expansion Date” on
which the Additional Premises is to be added to the Premises in accordance with
Paragraph 1 of the Lease.  Landlord and Tenant agree that their respective
rights and obligations in reference to the construction of the Tenant Finish
Improvements shall be as follows:

 

1.                                       Construction Documents.

 

A.                   Drawings and Specifications.  Landlord and Tenant will in
good faith negotiate and agree to schematic drawings and specifications for
construction of the Tenant Finish Improvements, which drawings and
specifications will be attached to this Lease as Exhibit C.  Construction
drawings and specifications for the Tenant Finish Improvements shall be prepared
by Landlord’s architect or by Tenant’s architect (which shall either be Jafvert
Mueller or E Design) based on of the drawings and specifications included in
Exhibit C.

 

B.                     Tenant Approval.  Upon completion of the construction
drawings and specifications, Tenant shall be allowed ten (10) working days after
receipt thereof in which to review and approve or object to the constructions
drawings and specifications and to advise Landlord of such approval or
objections.  Landlord shall be permitted five (5) working days thereafter in
which to make, agree to make or reject any change requested by Tenant.  Any
changes to the construction drawings and specifications which are required by
Tenant and are inconsistent with Exhibit C shall be made by Landlord’s architect
and the cost of related design fees included in the Improvement Price.

 

C.                     Building Standard Construction.  Landlord has designated
the type and quantities of materials to be used in the construction of the
Tenant Finish Improvements (hereinafter referred to as “Building Standard
Construction”).  Unless otherwise specified on the construction drawings and
specifications, Building Standard Construction shall be utilized for the Tenant
Finish Improvements.  Landlord shall have the right to designate, and from time
to time to change, the materials, fixtures, colors and other items that are
Building Standard Construction, provided that such changes are of equal or
superior quality.

 

2.                                       Improvement Price.  The “Improvement
Price” for the Tenant Finish Improvements shall be calculated and paid as
follows:

 

A.                   The Improvement Price shall include the cost of all
architectural and engineering construction drawings and specifications required
in connection with the Improvements, all work, labor, material and equipment
necessary to construct the Tenant Finish Improvements in accordance with the
approved construction drawings and specifications from the “as is” condition of
the Premises and the cost of installing cabling and voice/data systems (all such
construction being hereinafter referred to as the “Work”) and Landlord’s
construction review and coordination fee equal to one and one-half percent
(1.5%) of the cost of the Work.

 

B.                     Landlord will pay the Improvement Price to the extent
that it does not exceed an amount equal to Twenty-five and no/100 Dollars
($25.00) multiplied by the rentable area of the Premises (said amount is
hereinafter referred to as “Landlord’s Contribution”).  Landlord’s Contribution
shall be separately determined and paid for the Initial Premises and the
Additional Premises.  Landlord’s Contribution for the Initial Premises shall
also include the cost of preparation of the initial space plan using Landlord’s
approved space planner, which shall not exceed Ten Cents ($.10) multiplied by
the rentable area of the Premises.  If the Improvement Price shall exceed
Landlord’s Contribution, Tenant shall pay Landlord the difference as set forth
herein.  Once Landlord has completed the Work, any additional tenant finish
improvements shall be at Tenant’s sole cost and expense.

 

C.                     Landlord shall competitively bid the approved
construction drawings and specifications to no less than three (3) qualified
general contractors, one of which shall be selected by Landlord, one by Tenant
and the third selected jointly by Landlord and Tenant.  Landlord hereby approved
M. P. Johnson, The Bainey Group and RJM Construction as  qualified general
contractors.  Each bidder will be requested to limit its general contractor fee
to six percent (6%) of hard construction costs but the failure of any contractor
to so limit its fee shall not disqualify the contractor or such contractor’s
bid.  At Tenant’s direction, Landlord shall enter into a general contract based
on the lowest responsive bid for the Work.

 

D.                    To the extent the cost of the Work exceeds Landlord’s
Contribution, such Work shall be performed at Tenant’s sole cost and expense. 
The amount of the cost and expense in excess of Landlord’s Contribution shall be
agreed to by Landlord and Tenant prior to commencement of construction of the
Tenant Finish Improvements.  Tenant shall pay one-half of such excess to
Landlord prior to commencement of construction and shall pay the remaining
one-half of such excess to Landlord prior to Tenant taking occupancy of the
Premises.  Tenant shall be allowed ten (10) working days to review and approve
Landlord’s Statement of Improvement Price after receipt thereof and to make
payment in accordance with this paragraph.

 

E.                      Landlord shall have no obligation for the cost of
improvements, finishes, or additional Work not included in the approved
construction drawings and specifications (hereinafter referred to as “Additional
Work”).  Additional Work shall be performed at Tenant’s sole cost and expense. 
Drawings and specifications, contractors, suppliers and vendors for any
Additional Work shall be subject to Landlord’s approval, which shall not be
unreasonably withheld.  Any delay in completion of Additional Work performed by
Tenant shall not delay commencement of the Term of the Lease or limit the
obligations of Tenant as set forth herein.

 

F.                      Failure by Tenant to timely pay any amounts due
hereunder shall be a default under Paragraph 19(a)(i) of the Lease and failure
by Tenant to perform any of its other obligations hereunder shall be a default
under Paragraph 19(a)(ii) of the Lease, entitling Landlord to all of its
remedies under the Lease as well as all remedies otherwise available to
Landlord, including, at Landlord’s option, the right to withhold delivering
possession of the Premises until such amounts have been paid in full.

 

3.                                       Completion of the Work; Commencement
Date.  Landlord shall substantially complete the Work on or before the
Commencement Date.  Notwithstanding the Commencement Date provided in the Lease,
the Commencement Date shall be deferred until Landlord has substantially
completed the Work, provided, however, that if Landlord is delayed in
substantially completing the Work as a result of (a) Tenant’s failure to provide
timely approvals in accordance with this Work Letter; (b) Tenant’s request for
changes to the Work as included in the approved construction drawings and
specifications; (c) Tenant’s requests for materials, finishes or installations
other than Building Standard Construction; (d) performance of Additional Work in
the Premises by Tenant or its contractors, suppliers, employees or agents; (e)
any other act or omission of Tenant; (all of which shall be deemed to be delays
caused by Tenant and shall be referred to herein as one or more “Tenant
Delays”), then the

 

--------------------------------------------------------------------------------


 

Commencement Date shall be deferred only until the date on which Landlord would
have substantially completed the performance of the Work but for such delays. 
Deferral of the Commencement Date shall be in full settlement of all claims that
Tenant might otherwise have against Landlord by reason of the Premises not being
ready for occupancy by Tenant as of the Commencement Date provided in the Lease,
and such delay shall not entitle Tenant to rescind or terminate the Lease.

 

4.                                       Entry by Tenant Prior to Commencement
Date.  Landlord, subject to the following terms and conditions, and in
Landlord’s sole discretion and upon request by Tenant, may grant to Tenant and
Tenant’s agents a license to enter the Premises prior to the Commencement Date
in order that Tenant may do other work required by Tenant to make the Premises
ready for Tenant’s use and occupancy.

 

A.                   Tenant shall give Landlord not less than two (2) days’
prior written notice of the request to have such early access to the Premises,
which notice must contain or be accompanied by: (i) a description and schedule
for the work to be performed by those persons and entities for whom and which
such early access is being requested; (ii) the names and addresses of all
contractors, subcontractors and material suppliers for whom and which such
access is being requested; (iii) the approximate number of individuals, itemized
by trade, who shall be present in the Premises; (iv) copies of all contracts
pertaining to the performance of the work for which such early access is being
requested; (v) copies of all plans and specifications pertaining to the work for
which such access is being requested; (vi) copies of all licenses and permits
required in connection with the performance of the work for which such access is
being requested; and (vii) certificates of insurance and instruments of
indemnification against all claims, costs, expenses, damages, suits, fines,
penalties, actions, causes of action and liabilities which may arise in
connection with such work.

 

B.                     Early access to the Premises is subject to scheduling by
Landlord.

 

C.                     Tenant’s employees, agents, contractors, workers,
suppliers, and invitees must work in harmony and not interfere with Landlord and
Landlord’s agents in completion of the Work and any additional work in the
Premises, Landlord’s work in other premises and in common areas of the Building
or the general operation of the Building.  If at any time such entry shall cause
or threaten to cause disharmony or interference, including labor disharmony,
Landlord may withdraw its license upon twenty-four (24) hours prior written
notice to Tenant.

 

D.                    Tenant agrees that any early entry into the Premises shall
be at Tenant’s own risk and Landlord shall not be liable for any injury to
persons or damage to property of Tenant, or to Tenant’s employees, licensees or
invitees, from any cause whatsoever occurring upon or about the Premises, and
Tenant shall indemnify and save Landlord harmless from any and all liability and
claims arising out of or connected with any such injury or damage.

 

E.                      Tenant shall be liable to Landlord for any damage to the
Premises or any portion of the Work caused by Tenant or any of Tenant’s
employees, agents, contractors, workers, suppliers or invitees.

 

5.                                       Landlord’s Entry After Commencement
Date.  Landlord may enter the Premises at any time after the Commencement Date,
upon prior notice to Tenant at mutually acceptable times to complete unfinished
details of the Work and such entry by Landlord, its agents, servants, employees,
or contractors for such purposes shall not constitute an actual or constructive
eviction, in whole or in part, or entitle Tenant to any abatement or diminution
of Rent, or relieve Tenant from any obligation under this Lease, or impose any
liability upon Landlord or its agents; provided, however, Landlord shall not
unreasonably interfere with Tenant’s business and to the extent that any such
work will interfere with Tenant’s business, such work will be completed after
business hours.

 

6.                                       Guaranty.  Landlord hereby guarantees
that the Improvements will be free of material defects for a period of one (1)
year after the Commencement Date, which guaranty period shall be in addition to
and concurrent with the period of any applicable special guaranty required by
any applicable construction documents relating to the Work.  Landlord’s guaranty
set forth above shall not deprive Tenant of any action, right, or remedy
otherwise available to it for breach of any of the provisions of this Work
Letter and the periods referred to above shall not be construed as a limitation
on the time in which Tenant may pursue such other action, right or remedy.

 

7.                                       Landlord’s Property.  All work and
materials furnished are Landlord’s property and will be considered part of the
Building, subject to Tenant’s rights to use the same under the lease.

 

8.                                       Binding Agreement.  This Agreement is
binding upon and inures to the benefit of Landlord and Tenant, and their
respective heirs, personal representatives, successors and assigns.

 

LANDLORD:

TENANT:

 

 

PONDVIEW PLAZA CORPORATION,

VITAL IMAGES, INC.

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Michael Kirby

 

By:

/s/ Jay D. Miller

Name:

Michael Kirby

 

Names:

Jay D. Miller

Title:

Vice President

 

Title:

President & CEO

 

--------------------------------------------------------------------------------


 


ADDENDUM

ATTACHED TO AND MADE A PART OF

PONDVIEW PLAZA LEASE

BY AND BETWEEN

PONDVIEW PLAZA CORPORATION AS LANDLORD

AND

VITAL IMAGES, INC. AS TENANT

 

ADDITIONAL LEASE PROVISIONS

 

THIS ADDENDUM contains additional terms and conditions of the Lease attached
hereto.  The terms and conditions contained in this Addendum shall supersede any
conflicting provisions contained in the printed form Lease.

 

29.                               EXISTING LEASE OBLIGATIONS

 

Tenant currently leases approximately 30,611 rentable square feet of space at
Plymouth Woods pursuant to a Lease dated October 19, 1999, as amended by
Amendment No. 1 to Lease dated March 29, 2002 and by Amendment No. 2 to Lease
dated March 31, 2003 (“Existing Lease”) .  Tenant represents that Tenant is
obligated to pay net rent and taxes and operating costs on 26,944 rentable
square feet through July 31, 2005; Tenant represents that Tenant is obligated to
pay net rent and taxes and operating costs on the remaining 3,667 rentable
square feet through May 31, 2006.  From and after the Commencement Date under
this Lease (but no in any event earlier than February 1, 2005), Landlord agrees
to pay Tenant’s monthly net rent and taxes and operating cost rent obligations
for 30,611 rentable square feet under the Existing Lease for a period ending on
July 31, 2005 and Tenant’s monthly net rent and taxes and operating cost
obligations for 3,667 rentable square feet under the Existing Lease for a period
ending on May 31, 2006.  Landlord’s obligation to Tenant under this Paragraph is
specifically limited to the specified amounts of net rent and tax and operating
cost rent and shall not extend to any other obligation which may arise under the
Existing Lease including, without limiting the generality of the foregoing, any
costs associated with restoring a portion of the common corridor at Plymouth
Woods.  The net rent portion of Landlord’s obligation under this Paragraph shall
not exceed $251,642.00.  Landlord may suspend payments under this Paragraph if
Tenant fails to pay Rent under this Lease for one or more months.

 

30.                               RELOCATION ALLOWANCE

 

Landlord will pay Tenant a relocation allowance in the amount of $205,425.00
(the “Relocation Allowance”) (which has been calculated at the rate of $5.00
multiplied by the number of rentable square feet included in the Initial
Premises) to offset relocation costs incurred by Tenant.  Landlord shall pay the
Relocation Allowance to Tenant within thirty (30) days after the Commencement
Date occurs without any obligation on Tenant to submit invoices or other backup
for costs incurred.

 

31.                               PARKING

 

Tenant shall have the right to contract for up to fifteen (15) stalls in the
Project’s parking garage at market rates (plus applicable sales tax) as the same
may be adjusted from time to time by Landlord.  Landlord’s current monthly rate
is $90.00 per space plus tax.  If Tenant does not elect to lease all of the
parking spaces as of the Commencement Date (or does lease all of the spaces but
later turns back one or more to Landlord), the remaining spaces shall be leased
by Tenant as the same may become available from time to time and Tenant may, at
Tenant’s option, be placed on the waiting list if insufficient spaces are
available to fulfill Tenant’s requirements.  All parking spaces shall be leased
pursuant to Landlord’s standard parking space lease agreement.

 

32.                               EXTERIOR SIGNAGE

 

Subject to all applicable codes, ordinances and regulations, approval by
Landlord (which shall not be unreasonably withheld) and approval by Opus or the
current holder of review and approval rights under the restrictive covenants
which affect the Project), Tenant shall have the right to install exterior
signage on the Project using Tenant’s name or trade name (“Building Signage”). 
If Tenant desires to install Building Signage, Tenant shall deliver written
notice to Landlord designating the type and proposed location of the Building
Signage and including plans and specifications for such signage which shall
include the design, size, color, composition, method of illumination, if any,
and the method and timing of installation of the signage.  The plans and
specifications included with Tenant’s notice shall be subject to Landlord
approval, which shall not be unreasonably withheld.  The design,

 

--------------------------------------------------------------------------------


 

construction, installation and operation of all Building Signage shall be
performed by Tenant at Tenant’s sole cost and expense and in accordance with the
approved plans and specifications.  Tenant may use a portion of Landlord’s
Contribution for the cost of the Work (but not more than $1.00 per rentable
square foot of the Initial Premises) to pay for Building Signage but only if
Tenant has used all of the Relocation Allowance provided at Paragraph 30 above. 
Once approved and installed, Tenant shall maintain all Building signage and
associated wiring in a first class condition and shall perform all repairs and
replacements necessary to maintain compliance with such standard.  Tenant shall
repair any damage to the Project caused by the installation, maintenance,
operation or use of the Building Signage, including without limitation, water
leaks or other problems occasioned by any penetration of the exterior shell of
the Project, all at Tenant’s sole cost and expense.  Tenant shall initially
obtain and keep in full force and effect any and all licenses, permits, or other
governmental approvals (and any private party approvals) which are or may become
required for the operation and use of the Building Signage.  Upon the expiration
or earlier termination of the Lease, Tenant shall remove the Building Signage
and associated wiring and hardware, return the Project to the condition that
existed prior to the installation thereof and repair and restore any damage
resulting from such removal, all at Tenant’s sole cost and expense.  In addition
to the Building Signage rights granted in this paragraph, Tenant shall have the
non-exclusive right to install Tenant’s name on the Project’s monument sign. 
The provisions applicable to Tenant’s Building Signage shall apply to any
proposed monument signage, including, without limiting the generality of the
foregoing, Tenant’s obligation to obtain all required permits for installation
and the obligation to remove the same following expiration or earlier
termination of the Lease.

 

33.                               EXPANSION OPTION

 

Tenant shall have the option to expand the Premises to include the balance of
the second (2nd) floor of the Project which consists of approximately 20,000
rentable square feet (the “Expansion Space”) located on the second floor of the
Project effective on a date mutually agreed to by Landlord and Tenant which
shall be no earlier than February 1, 2009 and no later than December 31, 2009
upon the terms and conditions contained in this paragraph (the “Expansion
Option”).  Tenant shall exercise the Expansion Option, if at all, by giving
written notice thereof to Landlord (“Tenant’s Notice”) on or before February 1,
2008 which shall specify the date on which Tenant proposes to add the Expansion
Space to the Premises.  The Expansion Space shall be added to the Premises from
the date specified in Tenant’s Notice (or such other date as Landlord and Tenant
may agree in writing) for the balance of the Term (including any Renewal Term as
set forth below).  The Expansion Space shall be added to the Premises at “Market
Rate” as defined in Paragraph 34 below.  If Tenant exercises its Expansion
Option, Landlord and Tenant shall promptly execute an amendment to this Lease
confirming the same.

 

34.                               MARKET RATE

 

As used in this Lease, the term “Market Rate” means the annual net rental rate
per rentable square foot of the Premises that a willing tenant would pay, and a
willing landlord would accept in arms-length bona fide negotiations, for similar
office space in the Project or in comparable buildings located in the southwest
suburban Minneapolis, Minnesota market area, if the Premises was leased to a
single tenant for the applicable period of time, taking into account all
pertinent factors, including, but not limited to, market concessions and
leasehold improvement allowance.  In each case where  “Market Rate” is to be
determined under this Lease, Tenant may, no more than thirty (30) days before
any Tenant’s Notice is to be given, begin discussions with Landlord concerning
Landlord’s opinion of the appropriate Market Rate.  All discussions which occur
prior to a Tenant’s Notice shall be preliminary and non-binding on the parties. 
If Tenant desires to continue discussions to add the Expansion Space or to
exercise the Renewal Term and Tenant timely gives a Tenant’s Notice, within
thirty (30) days after receipt of any Tenant’s Notice, Landlord shall advise
Tenant in writing (“Landlord’s Rent Notice”) of Landlord’s determination of
Market Rate.  If Landlord and Tenant agree on Landlord’s determination, then
they shall promptly execute an amendment to this Lease stating and incorporating
such agreed upon Market Rate as the Base Rent for the Premises or applicable
portion thereof.  If Tenant disagrees with Landlord determination, Landlord and
Tenant shall have a period of thirty (30) days after Tenant’s receipt of
Landlord’s Rent Notice (the “Negotiation Period”) in which to further negotiate
Market Rate.

 

If Landlord and Tenant are unable to agree upon Market Rate for the Premises
within the Negotiation Period, the dispute shall proceed to arbitration.  The
arbitration procedure shall commence when either party notifies the other of its
election to submit the matter to arbitration.  Not later than ten (10) days
after the arbitration procedure has commenced, each party shall submit to the
other party a written statement of its final position on Market Rate for the
applicable Premises or period of time (the “Final Offer”).  Within ten (10) days
after the submission of the Final Offers, the parties shall

 

--------------------------------------------------------------------------------


 

jointly select as an arbitrator a licensed real estate broker, who is an
individual of substantial experience with respect to office building ownership,
leasing, management and marketing in the southwest suburban Minneapolis market
area, which person shall not be regularly employed or  have been retained during
the past two (2) years as a consultant by the parties.  If the parties cannot
agree on the arbitrator, the Chief Judge of the Hennepin County District Court
shall, upon application by either party, select an arbitrator having the above
qualifications.  Both parties shall have the right to submit proposed names and
criteria for the arbitrator to the Chief Judge.  Neither party may consult
directly or indirectly with the arbitrator regarding Market Rate prior to
appointment or after appointment outside the presence of the other party.  The
arbitrator selected shall determine Market Rate pursuant to the criteria
contained in this Paragraph 34 and shall select the Final Offer which is closest
thereto, without considering whether the Final Offer is higher or lower than
Market Rate as determined by the arbitrator.  The decision of the arbitrator
shall be final and binding on the parties and may be entered in any court having
jurisdiction thereof.  The party whose Final Offer was not selected by the
arbitrator shall pay the cost of arbitration.

 

35.                               CONTRACTION OPTION

 

If Tenant has not exercised its Expansion Option granted in Paragraph 33 above,
Tenant shall have the one-time option to reduce the area of the Premises by up
to 20,000 rentable square feet located on the second floor of the Project (the
“Turnback Space”) on January 31, 2010 upon the following conditions:

 


(A)                                  TENANT SHALL GIVE LANDLORD WRITTEN NOTICE
OF TENANT’S EXERCISE OF THE CONTRACTION OPTION ON OR BEFORE APRIL 30, 2009 (THE
“CONTRACTION NOTICE”) WHICH SHALL INCLUDE THE AMOUNT OF SPACE TENANT DESIRES TO
TURN BACK TO LANDLORD;


 


(B)                                 THE LOCATION AND CONFIGURATION OF THE
PROPOSED TURNBACK SPACE SHALL BE APPROVED BY LANDLORD, WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED;


 


(C)                                  TENANT SHALL PAY THE COSTS NECESSARY TO
DEMISE THE TURNBACK SPACE FROM THE BALANCE OF THE PREMISES INCLUDING
CONSTRUCTION OF DEMISING PARTITIONS, ENTRANCES AND SIMILAR WORK AND, IF REQUIRED
BY APPLICABLE CODES, CONSTRUCTION OF CORRIDORS; AND


 


(D)                                 TENANT SHALL PAY A CONTRACTION FEE (THE
“CONTRACTION FEE”) TO LANDLORD ON THE DATE TENANT TURNS BACK THE TURNBACK SPACE
TO LANDLORD EQUAL TO LANDLORD’S UNAMORTIZED TRANSACTION COSTS FOR THE ADDITIONAL
SPACE WHICH, FOR THE PURPOSE OF THIS PROVISION SHALL INCLUDE LANDLORD’S
CONTRIBUTION FOR THE COST OF TENANT FINISH IMPROVEMENTS, REAL ESTATE
COMMISSIONS, TENANT’S EXISTING LEASE OBLIGATIONS AND RELATED COSTS.  THE AMOUNT
OF THE CONTRACTION FEE SHALL VARY DEPENDING ON THE DATE THE ADDITIONAL PREMISES
ARE ADDED TO THE PREMISES PURSUANT TO PARAGRAPH 1 OF THE LEASE AND SHALL BE
DETERMINED BY MULTIPLYING THE NUMBER OF SQUARE FEET OF RENTABLE AREA INCLUDED IN
THE TURNBACK SPACE BY THE PER SQUARE FOOT AMOUNT FOR THE APPLICABLE DATE SET
FORTH BELOW. 


 

MONTH ADDITIONAL PREMISES ADDED

 

PER SQUARE FOOT CONTRACTION FEE

 

February 2007

 

$

15.59

 

March 2007

 

16.35

 

April 2007

 

17.10

 

May 2007

 

17.84

 

June 2007

 

18.57

 

July 2007

 

19.30

 

August 2007

 

20.03

 

 

Landlord and Tenant shall execute an amendment to this Lease confirming
contraction following receipt of the Contraction Notice which shall be
conditioned upon Tenant’s payment of the Contraction Fee.

 

--------------------------------------------------------------------------------


 

36.                               RENEWAL OPTION

 

Tenant at its option may extend the Term of this Lease for the entire Premises
for one (1) additional period of five (5) years (the “Renewal Term”).  Tenant
may exercise such option by giving written notice thereof to Landlord at least
twelve (12) months before the expiration of the initial Term (“Tenant’s
Notice”), provided that at the time of Tenant’s Notice and at the commencement
of the Renewal Term, no event of default by Tenant is in existence, after
expiration of any applicable cure period.  The Renewal Term shall commence upon
the expiration of the initial Term of this Lease, expire upon the annual
anniversary of such date five (5) years thereafter and be upon the same terms,
covenants and conditions as contained in this Lease for the initial Term, except
that the provisions of Paragraphs 29, 30, 33 and 35 of this Addendum and Exhibit
F shall not be applicable, Base Rent shall be adjusted to “Market Rate” (as
defined in Paragraph 34 above) as of the first day of the Renewal Term and
Tenant shall not be entitled to any additional options to extend the Term. 
Payment of all additional rent and other charges required to be made by Tenant
as provided in this Lease shall continue to be made during the Renewal Term. 
Any termination (except for Tenant’s exercise of its right to contract pursuant
to Paragraph 35 of this Addendum), of this Lease during the initial Term
terminates all rights of extension.  Except for an assignment or subletting
either approved or permitted by Paragraph 17, any assignment or subletting by
Tenant of this Lease terminates Tenant’s renewal option.

 

37.                               RIGHT OF FIRST OFFER

 

Commencing on February 1, 2008, subject to Landlord’s right to renew or extend
any tenant lease executed prior to the date of this Lease, Tenant shall have a
right of first offer (the “Right of First Offer”) to lease any contiguous,
unencumbered space that becomes available in the Project (the “First Offer
Space”) during the Term.  From time to time, Landlord shall notify Tenant of
expected Lease expirations and/or availability in the Project which notice shall
be given at least twelve (12) months before the date Landlord expects such space
to be available for Tenant (“Landlord’s Notice”).  Landlord’s Notice shall
specify the area and location of such space, the date on which Landlord expects
such space to be available and the terms and conditions on which Landlord would
be willing to lease such space to Tenant.  Tenant shall, within twenty (20) days
after receipt of Landlord’s Notice, advise Landlord whether Tenant would be
willing to add the First Offer Space to the Premises on the terms set forth in
Landlord’s Notice.  If Tenant desires to add the First Offer Space on the terms
described in Landlord’s Notice, Landlord and Tenant shall promptly execute an
amendment to this Lease which adds the First Offer Space to the Premises.  If
Tenant does not exercise its Right of First Offer for the space described in
Landlord’s Notice or fails to timely exercise its Right of First Offer, Landlord
shall be free to lease the First Offer Space described in Landlord’s Notice to
others.  If Landlord has not leased the First Offer Space within one hundred
twenty (120) days, Landlord shall again be obligated to offer the space to
Tenant pursuant to this Paragraph 37.  If Tenant desires to add the First Offer
Space but disagrees with Landlord’s determination of Base Rent, Tenant shall
notify Landlord of such disagreement within thirty (30) days after receipt of
Landlord’s Notice in which case the Base Rent for the First Offer Space shall be
determined in the manner set forth in Paragraph 34 of this Addendum and once
determined, Landlord and Tenant shall promptly execute an amendment to this
Lease which adds the First Offer Space to the Premises upon the terms specified
in Landlord’s Notice with such Base Rent modification as may be determined in
accordance with Paragraph 34 hereof.

 

LANDLORD:

TENANT:

 

 

PONDVIEW PLAZA CORPORATION

VITAL IMAGES, INC.

 

 

 

 

By:

/s/ Michael Kirby

 

By:

/s/ Jay D. Miller

Name:

Michael Kirby

 

Name:

Jay D. Miller

Title:

Vice President

 

Title:

President & CEO

 

--------------------------------------------------------------------------------